Exhibit 10.1

FOIA CONFIDENTIAL

TREATMENT REQUESTED

DEVELOPMENT AND COMMERCIALIZATION

COLLABORATION AGREEMENT

This DEVELOPMENT AND COMMERCIALIZATION COLLABORATION AGREEMENT (the “Agreement”)
is entered into as of March 31, 2008 (the “Effective Date”) between CELL
GENESYS, INC., a Delaware corporation, with its principal place of business at
500 Forbes Boulevard, South San Francisco, CA 94080 (“Cell Genesys”), and TAKEDA
PHARMACEUTICAL COMPANY LIMITED, a company incorporated under the laws of Japan,
with its principal place of business at 1-1, Doshomachi 4-chome, Chuo-ku, Osaka,
540-8645, Japan (“Takeda”). Cell Genesys and Takeda are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Cell Genesys is developing its proprietary GVAX immunotherapy product
for the treatment of prostate cancer;

WHEREAS, Takeda possesses substantial resources and expertise in the
development, marketing, and commercialization of pharmaceutical products for the
treatment of cancer in the Licensed Territory (as defined below); and

WHEREAS, Takeda desires to collaborate with Cell Genesys on the further
development of the Product (as defined below) in the Field (as defined below)
through regulatory approval in the Licensed Territory, and to obtain
commercialization rights to the Product in the Field in the Licensed Territory
and Cell Genesys is willing to so collaborate and to grant such rights on the
terms and conditions hereof.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “Additional Product” means any (i) [*], (ii) pharmaceutical composition that
[*]; or (iii) [*].

1.2 “Additional Studies” means all Non-Clinical Studies and clinical studies
other than the VITAL Studies or the Currently Ongoing Studies, whether conducted
prior to or following Regulatory Approval of the Product, pertaining to the use
of the Product in the Field for the Licensed Territory, including: Phase 1, 2, 3
or 4 Clinical Studies or pivotal studies (including studies for additional
indications or label expansion); investigator-sponsored trials, safety or
surveillance studies; pharmacoeconomic studies; pharmacoepidemiology studies;
reimbursement studies; and other studies.

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.



--------------------------------------------------------------------------------

1.3 “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party. For the purposes of this definition, the
word “control” (including, with correlative meaning, the terms “controlled by”
or “under the common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of such entity, whether by the ownership of fifty
percent (50%) or more of the voting stock of such entity, or by contract or
otherwise. [*].

1.4 “Best Knowledge” means, as applied to a Party, that the applicable Party’s
[*] is actually aware of a particular fact or other matter [*].

1.5 “Cell Genesys Group” has the meaning set forth in Section 11.1.

1.6 “Cell Genesys Indemnitees” has the meaning set forth in Section 11.2.

1.7 “Cell Genesys Know-How” means all Information that is Controlled by Cell
Genesys as of the Effective Date or during the Term and is necessary or
reasonably useful for the Development or Commercialization of the Product in the
Field in accordance with the terms of this Agreement. For clarity, Cell Genesys
Know-How includes Information relating to previously conducted Non-Clinical
Studies for the Product and clinical studies, Currently Ongoing Studies and
VITAL Studies, but excludes Information contained within the Cell Genesys
Patents.

1.8 “Cell Genesys Patent” means any Patent that (a) is Controlled by Cell
Genesys as of the Effective Date or at any time during the Term, and (b) would,
but for the license granted by Cell Genesys hereunder, be infringed by the
Development, Manufacture, use, sale, offer for sale, having sold, Distribution,
import, or any other Commercialization of the Product by or on behalf of Takeda
or its sublicensee(s) in the Field. Cell Genesys Patents shall include without
limitation (i) Cell Genesys’ interest in any Joint Patent in the Licensed
Territory, (ii) those Patents listed on Exhibit B-1, and (iii) any patent
issuing from an application claiming priority thereto or otherwise continuing
therefrom.

1.9 “Cell Genesys Technology” means the Cell Genesys Patents and Cell Genesys
Know-How.

1.10 “CG Marks” has the meaning set forth in Section 6.9(b).

1.11 “Claims” has the meaning set forth in Section 11.1.

1.12 “Clinical Supply Costs” means the cost actually incurred by Cell Genesys in
the Manufacture of Product for clinical supply calculated as the sum of: [*].

1.13 “CMC” means chemistry, manufacturing and controls as specified by the FDA.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

2.



--------------------------------------------------------------------------------

1.14 “Co-Promotion Agreement” has the meaning set forth in Section 6.12(c)(i).

1.15 “Co-Promotion Option” has the meaning set forth in Section 6.12(a).

1.16 “Commercialization,” with a correlative meaning for “Commercialize” and
“Commercializing,” means all activities undertaken before and after obtaining
Regulatory Approvals relating specifically to the pre-launch, launch, promotion,
Detailing, medical education and medical liaison activities, publication,
marketing, pricing, reimbursement, sale, and distribution of the Product,
including: (a) strategic marketing, sales force detailing, advertising, medical
education and liaison, and market and Product support; and (b) all customer
support, Product distribution, invoicing and sales activities.

1.17 “Commercialization Plan” has the meaning set forth in Section 6.2.

1.18 “Committee” has the meaning set forth in Section 3.4(a).

1.19 “Confidential Information” means, with respect to a Party, all reports and
other Information of such Party that is disclosed to the other Party under this
Agreement, whether in oral, written, graphic, or electronic form. All
Information disclosed by either Party pursuant to the Confidential Disclosure
Agreement between the Parties dated January 17, 2007 shall be deemed to be such
Party’s Confidential Information disclosed hereunder.

1.20 “Control” means, with respect to any material, Information, or intellectual
property right, that a Party (i) owns or (ii) has a license to such material,
Information, or intellectual property right and, in each case, has the ability
to grant to the other Party access, a license, or a sublicense (as applicable)
to the foregoing on the terms and conditions set forth in this Agreement without
violating the terms of any then-existing agreement or other arrangement with any
Third Party.

1.21 “Currently Ongoing Studies” means the following clinical studies: (i) [*];
and (ii) [*].

1.22 “Designated Executive” has the meaning set forth in Section 3.1(b).

1.23 “Detail” means a face-to-face or electronic presentation and any associated
in-service training regarding the features of the Product by a Party’s sales
representative to one or several medical professional(s) having prescribing
authority in the Field (including pharmacists), as well as to other individuals
or entities that have significant impact or influence on prescribing decisions
in the Field.

1.24 “Develop” or “Development” means all activities relating to preparing and
conducting and documenting Non-Clinical Studies, human clinical studies, and
regulatory activities (e.g., regulatory applications) with respect to the
Product, but excluding in each case any activities relating to the Manufacture
of the Product.

1.25 “Diligent Efforts” means, with respect to a Party’s obligation under this
Agreement to Develop or Commercialize the Product, efforts and resources
normally used by a

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

3.



--------------------------------------------------------------------------------

similarly situated company in the pharmaceutical industry for a product owned by
or licensed to it, and activities related to the development and
commercialization of such product, which is of similar commercial potential at a
similar stage in its development or product lifecycle, taking into account
various issues, such as its safety and efficacy, product profile, cost to
develop, the time required to complete development, the competitiveness of the
marketplace, the company’s patent position with respect to such product, the
third-party patent landscape relevant to the product, the regulatory structure
involved, the likelihood of regulatory approval, the anticipated or actual
profitability of the applicable product, and all other relevant factors, all as
measured by the facts and circumstances at the time such efforts are due.
Diligent Efforts requires, with respect to such an obligation, that the Party:
(a) promptly assign responsibility for such obligation to specific employee(s)
who are held accountable for progress and monitor such progress on an on-going
basis, (b) set and consistently seek to achieve specific and meaningful
objectives for carrying out such obligation, and (c) consistently make and
implement decisions and allocate resources designed to advance progress with
respect to such objectives.

1.26 “Distribution,” with a correlative meaning for “Distribute” and
“Distributing,” means the materials, packaging activities, processes, procedures
specifically designed and necessary for warehousing, transferring and handling
Product from Cell Genesys’ manufacturing facility in Hayward, California, or any
other manufacturing facility designated in accordance with the terms of this
Agreement or the Supply Agreement, up to and including the physicians’ office.

1.27 “Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.

1.28 “FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as amended.

1.29 “FDA” means the U.S. Food and Drug Administration or any successor entity.

1.30 “Field” means the prevention, diagnosis, and treatment of prostate cancer
and other urological neoplasms or urological hyperplasias.

1.31 “First Commercial Sale” means the first sale to a Third Party of a Product
in a given regulatory jurisdiction after Regulatory Approval has been obtained
in such jurisdiction.

1.32 “Generic Version” has the meaning set forth in Section 8.4(c).

1.33 “Good Clinical Practices” or “GCP” means the then-current standards,
practices and procedures promulgated or endorsed by the FDA as set forth in the
guidelines entitled “Guidance for Industry E6 Good Clinical Practice:
Consolidated Guidance,” including related regulatory requirements imposed by the
FDA and comparable regulatory standards, practices and procedures in
jurisdictions outside the U.S., as they may be updated from time to time,
including applicable quality guidelines promulgated under the International
Conference on Harmonization (“ICH”).

1.34 “Good Laboratory Practices” or “GLP” means the then-current good laboratory
practice standards promulgated or endorsed by the FDA as defined in 21 C.F.R.
Part 58, and comparable regulatory standards in jurisdictions outside the U.S.,
as they may be updated from time to time, including applicable quality
guidelines promulgated under the ICH.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

4.



--------------------------------------------------------------------------------

1.35 “Good Manufacturing Practices,” “cGMP” or “GMP” means the then-current good
manufacturing practices as required by the Regulatory Authority in the Shared
Territory and ROW Territory, as applicable, for the manufacture and testing of
pharmaceutical materials, and comparable laws or regulations applicable to the
manufacture and testing of pharmaceutical materials in jurisdictions in the
Licensed Territory, as they may be updated from time to time, including
applicable quality guidelines promulgated under the ICH and other applicable
regulations.

1.36 “Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other government authority of any nature (including any
governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

1.37 “GVAX” means (i) [*], and (ii) [*].

1.38 “IND” means (a) an Investigational New Drug application as defined in the
FD&C Act and applicable regulations promulgated hereunder by the FDA, or (b) the
equivalent application to the equivalent Governmental Authority in any other
regulatory jurisdiction outside the U.S., the filing of which is necessary to
commence or conduct clinical testing of a pharmaceutical product in humans in
such jurisdiction.

1.39 “Indemnified Party” has the meaning set forth in Section 11.3.

1.40 “Indemnifying Party” has the meaning set forth in Section 11.3.

1.41 “Information” means any data, results, technology, business and financial
information and information of any type whatsoever, in any tangible or
intangible form, including, without limitation, know-how, trade secrets,
practices, techniques, methods, processes, inventions, developments,
specifications, formulations, formulae, materials or compositions of matter of
any type or kind (patentable or otherwise), software, algorithms, marketing
reports, expertise, technology, test data (including pharmacological,
biological, chemical, biochemical, clinical study data and data resulting from
Non-Clinical Studies), CMC information, stability data, other study data and
procedures.

1.42 “Initial Threshold” has the meaning set forth in Section 8.4(c).

1.43 “Internal FTE Costs” means internal personnel costs incurred by Cell
Genesys, including compensation and benefits.

1.44 “Joint Commercial Committee” or “JCC” means the committee formed by the
Parties as described in Section 3.3.

1.45 “Joint Development Committee” or “JDC” means the committee formed by the
Parties as described in Section 3.2.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

5.



--------------------------------------------------------------------------------

1.46 “Joint Inventions” has the meaning set forth in Section 9.1.

1.47 “Joint Patent” has the meaning set forth in Section 9.3(c).

1.48 “Joint Steering Committee” or “JSC” means the committee formed by the
Parties as described in Section 3.1.

1.49 “Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign.

1.50 “License Agreement” has the meaning set forth in Section 8.10.

1.51 “Licensed Territory” means the ROW Territory and the Shared Territory.

1.52 “Manufacture” with a correlative meaning for “Manufacturing,” means all
activities related to the manufacturing of a pharmaceutical product, or any
ingredient thereof, including manufacturing Product in finished form for
Development, manufacturing finished Product for Commercialization, packaging,
in-process and finished product testing, release of product or any component or
ingredient thereof, quality assurance activities related to manufacturing and
release of product, all stability studies including those for registration, the
development and validation of testing methods used for, but not limited to,
release test, stability test and every testing method for commercial use,
preparation of the documents of any “Manufacture” related reports in “common
technical document” form described in ICH, and documents necessary for clinical
and market authorization development including but not limited to development
history reports for drug substance and drug product, comparability studies and
reports, in the Licensed Territory and regulatory activities related to any of
the foregoing.

1.53 “Marketing Authorization Application” or “MAA” means an application to the
appropriate Regulatory Authority for approval to market the Product (but
excluding pricing approval) in any particular jurisdiction.

1.54 “MHLW” means the Ministry of Health, Labor and Welfare of Japan, or any
successor entity.

1.55 “Net Sales” means, with respect to a particular time period, the total
amounts invoiced by Takeda, its Affiliates and their respective sublicensees for
sales of Products made during such time period to unaffiliated Third Parties,
less the following deductions in each case to the extent reasonable and
customary and actually allowed or incurred with respect to such sales:

(a) discounts, including cash and quantity discounts (including early payment
discounts), charge-back payments, and rebates actually granted or administrative
fees actually paid to trade customers, patients (including those in the form of
a coupon or voucher), managed health care organizations, pharmaceutical benefit
managers, group purchasing organizations, federal, state, or local government
and the agencies, purchasers and reimbursers of managed health organizations,
pharmaceutical benefit managers, group purchasing organizations, or federal,
state or local government;

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

6.



--------------------------------------------------------------------------------

(b) credits or allowances actually granted upon prompt payment or claims,
damaged goods, rejections or returns of such Product, including in connection
with recalls;

(c) freight, postage, shipping, transportation and insurance charges, in each
case actually allowed or paid for delivery of Product, to the extent billed or
recognized;

(d) taxes (other than income taxes), duties, tariffs or other governmental
charges levied on the sale of such Product, including, without limitation,
value-added and sales taxes.

(e) amounts actually paid to Third Party distributors solely in respect of the
sale of Product; and

(f) the actual amount of any write-offs for bad debt; provided that an amount
subsequently recovered and identified with the invoice for which the amount had
been written off will be thereafter treated as Net Sales. Takeda will use
Diligent Efforts to minimize bad debts.

Notwithstanding the foregoing, amounts invoiced by Takeda, its Affiliates, or
their sublicensees for the sale of Product among Takeda, its Affiliates or their
respective sublicensees for resale shall not be included in the computation of
Net Sales hereunder and such amounts shall be accounted for only once. For
purposes of determining Net Sales, a “sale” shall not include reasonable
transfers or dispositions, at no cost, as samples or for charitable purposes, or
transfers or dispositions at no cost for Non-Clinical Studies, clinical or
regulatory purposes. [*].

Takeda, its Affiliates, and their respective sublicensees will sell Products as
stand-alone products and will not sell such Products as part of a bundle with
other products or offer packaged arrangements to customers that include
Products, except with Cell Genesys’ prior written consent.

1.56 “Non-Clinical Studies” means in vivo animal or in vitro pharmacology,
pharmacokinetic, or toxicology testing.

1.57 “Other Collaboration Data” has the meaning set forth in Section 4.7.

1.58 “Other Regulatory Materials” has the meaning set forth in Section 5.6.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

7.



--------------------------------------------------------------------------------

1.59 “Out-of-Pocket Costs” means any reasonable amounts paid by Cell Genesys to
Third Parties in accordance with the then-current Shared Territory Development
Plan (for the Shared Territory) and as incurred for the ROW Territory for
activities pursuant to Section 4.4(c), in each case in connection with
activities or services conducted by such Third Parties, including but not
limited to, contract research, laboratory services, consulting services,
shipping and distribution.

1.60 “Patent Challenge” has the meaning set forth in Section 9.8(c).

1.61 “Patent Term Extension” means any term extensions, supplementary protection
certificates, Regulatory Exclusivity and equivalents thereof offering patent or
patent-like protection beyond the initial term with respect to any issued
Patents.

1.62 “Patents” means (a) pending patent applications (and patents issuing
therefrom), issued patents, utility models and designs; and (b) reissues,
substitutions, confirmations, registrations, validations, re-examinations,
additions, continuations, continued prosecution applications,
continuations-in-part, or divisions of or to any patents, patent applications,
utility models or designs, in each case being enforceable within the applicable
territory.

1.63 “Phase 1 Clinical Trial” means a clinical trial of a pharmaceutical product
on healthy subjects or patients with the primary purpose of determining safety,
metabolism and pharmacokinetic properties and clinical pharmacology of such
product.

1.64 “Phase 2 Clinical Trial” means a clinical trial of a pharmaceutical product
on patients, including possibly pharmacokinetic studies, the principal purposes
of which are to make a preliminary determination that such product is safe for
its intended use and to obtain sufficient information about such product’s
efficacy to permit the design of further clinical trials.

1.65 “Phase 3 Clinical Trial” means a clinical trial on sufficient numbers of
patients, which trial(s) are designed to (a) establish that a drug is safe and
efficacious for its intended use; (b) define warnings, precautions and adverse
reactions that are associated with the drug in the dosage range to be
prescribed; and (c) support approval of an application to a Regulatory Authority
for the commercial marketing of such drug.

1.66 “Phase 4 Clinical Trial” means a clinical trial of a pharmaceutical product
conducted after Regulatory Approval of the product has been obtained from an
appropriate Regulatory Authority, which trial is (a) conducted voluntarily by a
Party to enhance marketing or scientific knowledge of such product (e.g., for
expansion of product labeling or dose optimization), or (b) conducted as a
condition for sale or post-approval commitment to or requirement of a Regulatory
Authority. For clarity, a human clinical trial conducted to support a new
Regulatory Approval for a new indication of a product shall not be considered a
Phase 4 Clinical Trial

1.67 “Post-Launch Window” has the meaning set forth in Section 6.12(a).

1.68 “Pre-Launch Window” has the meaning set forth in Section 6.12(a).

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

8.



--------------------------------------------------------------------------------

1.69 “Product” means (a) a pharmaceutical composition, [*], that contains Cell
Genesys’ [*] described on Exhibit A, [*], or (b) any Additional Product.

1.70 “Product Complaint” means any written, verbal or electronic expression of
dissatisfaction regarding the Product, including without limitation reports of
actual or suspected product tampering, contamination, mislabeling or inclusion
of improper ingredients.

1.71 “Product Infringement” has the meaning set forth in Section 9.5(b).

1.72 “Product Mark” has the meaning set forth in Section 6.9(a).

1.73 “Quality Agreement” has the meaning set forth in Section 7.3.

1.74 “Regulatory Approval” means all approvals necessary, including price
approval, for the commercial sale of the Product for the Field in a given
country or regulatory jurisdiction.

1.75 “Regulatory Authority” means, in a particular country or jurisdiction, any
applicable Governmental Authority involved in granting Regulatory Approval in
such country or jurisdiction.

1.76 “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Governmental Authority with respect to the
Product, in a country under the jurisdiction of such Government Agency in the
Licensed Territory, other than a patent right, including, without limitation,
rights conferred in the U.S. under the Hatch-Waxman Act or the FDA Modernization
Act of 1997, or rights similar thereto outside the U.S.

1.77 “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals and/or other filings made to, received from or otherwise conducted
with a Governmental Authority in order to Develop, Manufacture, market, sell or
otherwise Commercialize the Product in a particular country, territory or
possession. Regulatory Materials include, without limitation, INDs and MAAs.

1.78 “Reimbursable Expenses” has the meaning set forth in Section 4.3(c).

1.79 “ROW Development Plan” has the meaning set forth in Section 4.4(a).

1.80 “ROW Territory” means worldwide except the Shared Territory.

1.81 “Royalty Term” means, with respect to a particular Product within a
particular country in the Licensed Territory, the period of time beginning upon
the date of First Commercial Sale of such Product in such particular country and
continuing for so long as such Product is sold in such country.

1.82 “Second Source Plan” has the meaning set forth in Section 7.4(a).

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

9.



--------------------------------------------------------------------------------

1.83 “Shared Territory Development Plan” has the meaning set forth in
Section 4.3(a).

1.84 “Shared Territory” means the United States of America, including its
territories and possessions.

1.85 “Sole Inventions” has the meaning set forth in Section 9.1.

1.86 “SOPs” or “Standard Operating Procedures” has the meaning set forth in
Section 7.5.

1.87 “Specifications” means the procedures, requirements, standards and other
items describing and/or relating to the Product (as defined in Section 1.69(a))
set forth in Exhibit A-1 attached hereto.

1.88 “Supply Agreement” has the meaning set forth in Section 7.3.

1.89 “Takeda Indemnitees” has the meaning set forth in Section 11.1.

1.90 “Takeda Know-How” means all Information (a) to the extent related to the
Product in the Field that arises from Takeda’s activities under this Agreement
and is necessary for the Development, Manufacture or Commercialization of such
Products in the Field,or (b) that Takeda Controls during the Term that Takeda
incorporates in Products and that is necessary for the Development, Manufacture
or Commercialization of such Products in the Field. For clarity, Takeda Know-How
in each case (a) and (b) excludes (i) any Information contained within the
Takeda Patents and (ii) any Information that is not specific to such Products in
the Field but generally applicable to Takeda’s activities outside of this
Agreement.

1.91 “Takeda Marks” means those trademarks and house marks owned by Takeda or
its Affiliates and used or intended to be used in connection with the promotion
of the Product.

1.92 “Takeda Patent” means (a) any Patent identified on Exhibit B-2 that is
Controlled by Takeda as of the Effective Date (it being understood there are no
such Patents as of the Effective Date) and any Patent Controlled by Takeda
during the Term that Takeda employs in the Development, Manufacture or
Commercialization of Products in the Field and is necessary for such
Development, Manufacture of Commercialization; (b) any Patent that claims a Sole
Invention Controlled by Takeda that is necessary for the Development,
Manufacture or Commercialization of the Products in the Field; or (c) Takeda’s
interest in any Joint Patent, as well as any patent issuing from an application
claiming priority thereto or otherwise continuing therefrom.

1.93 “Takeda Technology” means the Takeda Patents and Takeda Know-How.

1.94 “Take The Lead” shall mean, with respect to a particular Party, that such
Party is primarily responsible for, and has the authority to make, all
day-to-day decisions (in accordance with the approved Development Plan and
Commercialization Plan) as they relate to such Party’s responsibilities, rights
and/or obligations hereunder; provided, however, the Parties shall consult with
each other with respect to any matters as requested by either Party or as
otherwise required by the terms of this Agreement.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

10.



--------------------------------------------------------------------------------

1.95 “Taxes” means taxes (other than income taxes), duties, tariffs or other
governmental charges levied on the sale of Products, including, without
limitation, consumption taxes.

1.96 “Term” means the term of this Agreement, as determined in accordance with
Article 13.

1.97 “Third Party” means any entity other than Cell Genesys or Takeda or an
Affiliate of either of them.

1.98 “Third Party Royalties” has the meaning set forth in Section 8.4(e)(ii).

1.99 “Upstream Agreements” has the meaning set forth in Section 2.1(a)(iii).

1.100 “VITAL Studies” means, collectively, (i) that certain Phase 3 Clinical
Trial conducted by Cell Genesys as of the Effective Date and entitled “A Phase
III Randomized, Open-Label Study of CG1940 and CG8711 Versus Docetaxel and
Prednisone in Patients With Metastatic Hormone-Refractory Prostate Cancer Who
Are Chemotherapy-Naïve,” designated internally as VITAL-1 (the “VITAL-1 Study”),
and (ii) that certain Phase 3 Clinical Trial conducted by Cell Genesys as of the
Effective Date and entitled “A Phase 3 Randomized, Open-Label Study of Docetaxel
in Combination With CG1940 and CG8711 Versus Docetaxel and Prednisone in
Taxane-Naïve Patients With Metastatic Hormone-Refractory Prostate Cancer With
Pain,” designated internally as VITAL-2 (the “VITAL-2 Study”).

1.101 “Withdrawal Notice” has the meaning set forth in Section 3.5.

ARTICLE 2

LICENSES AND EXCLUSIVITY

2.1 Licenses to Takeda under Cell Genesys Technology.

(a) License and Sublicense.

(i) Subject to the terms and conditions of this Agreement and the Upstream
Agreements, Cell Genesys hereby grants Takeda an exclusive (even as to Cell
Genesys except as provided in Section 2.1(b) below), royalty-bearing license, or
sublicense, as the case may be, with the right to sublicense as provided below,
under the Cell Genesys Technology, to Develop, use, sell, offer for sale, have
sold, Distribute, import and otherwise Commercialize the Product in the Field in
the Licensed Territory. Subject to the terms and conditions of this Agreement,
the Upstream Agreements, and the Supply Agreement, Cell Genesys hereby grants
Takeda a non-exclusive, royalty-bearing license, or sublicense, as the case may
be, with the right to sublicense as provided below, under the Cell Genesys
Technology, to make and have made the Product for use in the Field in the
Licensed Territory.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

11.



--------------------------------------------------------------------------------

(ii) Takeda acknowledges that, pursuant to the relevant Upstream Agreement, Cell
Genesys’ license [*] and, accordingly, the sublicense granted to Takeda in
Section 2.1(a)(i) under such U.S. Patents is [*].

(iii) The Cell Genesys Patents sublicensed under Section 2.1(a)(i) and
identified on Exhibit B-1 are licensed to Cell Genesys by Third Parties pursuant
to its license agreements with such Third Party licensors listed in Exhibit B-3
(the “Upstream Agreements”). Takeda acknowledges and agrees that its sublicense
rights to such patents under this Agreement are at all times subject to the
applicable terms of the Upstream Agreements, current copies of which have been
provided to Takeda as of the Effective Date. Takeda covenants (i) to comply and
cause its sublicensees to comply with the terms of the Upstream Agreements as
applicable to sublicensees; and (ii) not to take or fail to take any action that
would constitute or be likely to result in a breach of any Upstream Agreements.
[*].

(b) Cell Genesys Retained Rights. Notwithstanding the rights granted to Takeda
in Section 2.1(a) and without limiting the generality of Section 2.4, Cell
Genesys retains the following: (i) the right to conduct or have conducted the
Development and Commercial activities expressly permitted to be conducted by
Cell Genesys under this Agreement, including the conduct of the VITAL Studies,
Currently Ongoing Studies and any Additional Studies designated to be performed
by Cell Genesys under Section 4.3(b)(iii) of this Agreement; (ii) rights to
Manufacture or have Manufactured Products, anywhere in the Licensed Territory,
including formulation and processing of the Product; and (iii) all rights to the
Cell Genesys Technology outside the Field subject to [*].

(c) Sublicense Rights. Subject to the terms of the applicable Upstream
Agreements, Takeda shall have the right to sublicense the rights set forth in
Section 2.1(a) subject to Cell Genesys’ written consent, which shall not be
unreasonably withheld, conditioned or delayed, except: (i) with respect to [*],
and (ii) with respect to [*]. Promptly after the execution of any sublicense
agreement, Takeda shall notify Cell Genesys and, if requested in writing by Cell
Genesys, [*] for the purpose of identifying the

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

12.



--------------------------------------------------------------------------------

sublicensed territory, the sublicensee and the scope of rights and intellectual
property rights granted; provided, that any other information Takeda reasonably
deems to be confidential may be redacted, to the extent permitted by any
applicable Upstream Agreement. Takeda hereby covenants that it will include in
all agreements granting sublicenses under the rights granted in Section 2.1(a)
provisions consistent with the terms of this Agreement and the applicable
Upstream Agreements as applicable to a sublicensee.

2.2 License to Cell Genesys under Takeda Technology

(a) Subject to the terms and conditions of this Agreement, Takeda hereby grants
to Cell Genesys a non-exclusive, royalty-free, license (with the right to
sublicense) in the Field under the Takeda Technology to Develop, use, make, and
have made the Product in the Licensed Territory pursuant to the terms of this
Agreement and the Supply Agreement.

(b) Takeda hereby grants to Cell Genesys [*]. For clarity, subject to the
previous sentence, Takeda shall retain all of its rights under Joint Patents as
applicable to non-GVAX products outside the Field, and Cell Genesys shall retain
all of its rights under Joint Patents. [*].

2.3 Negative Covenants.

(a) Mutual Covenants. Each Party covenants that it will not use or practice any
of the other Party’s intellectual property rights licensed to it under this
Article 2 except for the purposes expressly permitted in the applicable license
grant.

(b) Takeda Covenant Regarding Joint Patents. During the period that Joint
Patents are in force, Takeda hereby covenants not to practice or grant licenses
under the Joint Patents to [*], except as may otherwise be agreed in writing by
Cell Genesys. [*]. Nothing contained in this Section 2.3(b) is intended to [*].

2.4 No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party grants any license, express or implied, under its intellectual
property rights to the other Party.

ARTICLE 3

OVERVIEW; MANAGEMENT

3.1 Joint Steering Committee.

(a) Formation and Role. The Parties agree to establish and convene a Joint
Steering Committee (or “JSC”) for the overall coordination and oversight of the
Parties’ activities under this Agreement, promptly after the Effective Date.
Each Party shall have an equal number of representatives on the JSC. The JSC
shall operate by the procedures set forth in Section 3.4. Except as otherwise
provided in Section 14.3(b) and subject to Section 14.2(b), the role of the
Joint Steering Committee shall be:

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

13.



--------------------------------------------------------------------------------

(i) For the Shared Territory, (1) to review, coordinate, discuss and approve the
overall strategy for the Development, Manufacture, and Regulatory Approval
(including the initial approval and any supplements and expansions thereof) of
Product and (2) to review and discuss the overall strategy for the
Commercialization of the Product subject to subsection (iv) below;

(ii) For the ROW Territory, to review and discuss the overall strategy for the
Development, Manufacture, Regulatory Approval (including the initial approval
and any supplements and expansions thereof) and Commercialization of Product;

(iii) to review, discuss and approve the Shared Territory Development Plan on or
before December 1 of each calendar year, and any proposed amendments or
revisions to the such plan;

(iv) to review, discuss and approve the Commercialization Plan, and any proposed
amendments or revisions to such plan provided Cell Genesys has exercised the
Co-Promotion Option;

(v) to resolve any disputes arising within the JDC and JCC; and

(vi) to establish such subcommittees, including without limitation the
regulatory working group as provided in Section 5.3 and the Publication Team as
provided in Section 6.11, and to perform such other functions as appropriate to
further the purposes of this Agreement, as mutually agreed by the Parties in
writing.

(b) JSC Decisions and Actions. Actions to be taken by the Joint Steering
Committee shall be taken only following unanimous vote, with each Party having
one (1) vote. Except as otherwise provided in Section 14.3(b), if the Joint
Steering Committee fails to reach unanimous agreement on a matter before it for
decision for a period in excess of fifteen (15) days from the date first
presented to the JSC in writing, the matter shall be submitted immediately to a
senior executive officer designated in writing by each Party (a “Designated
Executive”) for resolution in accordance with the decision-making procedures
described in Section 14.2, including the specific decision-making rights of each
Party as described in such section.

3.2 Joint Development Committee.

(a) Formation and Role. The Parties also agree to establish a Joint Development
Committee (or “JDC”) which will monitor and coordinate communication and
operations regarding the Parties’ efforts with respect to the Development,
Manufacture, and Regulatory Approval of the Product in the Field and in the
Licensed Territory. Each Party shall have an equal number of representatives on
the Joint Development Committee. The Joint Development Committee shall operate
by the procedures set forth in Section 3.4. The role of the Joint Development
Committee shall be:

(i) to facilitate the exchange of Information between the Parties under this
Agreement with respect to their Product-related activities (including activities
conducted in the Shared Territory and the ROW Territory), including as and to
the extent necessary for each Party to perform its obligations under this
Agreement;

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

14.



--------------------------------------------------------------------------------

(ii) to review and comment on the Shared Territory Development Plan and all
amendments and updates thereto, and to submit such plan to the JSC for approval
(it being understood that the JDC shall submit such plan with sufficient time
for the JSC to review and approve such plan on or before December 1 of each
calendar year);

(iii) to review and discuss the ROW Territory Development Plan and all
amendments and updates thereto; and

(iv) to establish such working teams or subcommittees and to perform such other
functions as appropriate to further the purposes of this Agreement, as
determined by the Parties in writing.

(b) JDC Decisions and Actions. Except as expressly provided in this Section 3.2,
actions to be taken by the JDC shall only be taken following unanimous vote,
with each Party having one (1) vote. Except as otherwise provided in
Section 14.3(b), if the Joint Development Committee fails to reach unanimous
agreement on a matter before it for decision for a period in excess of ten
(10) days from the date first presented to the JDC in writing, the matter shall
be referred immediately to the Joint Steering Committee.

3.3 Joint Commercial Committee.

(a) Formation and Role. The Parties also agree to establish a Joint Commercial
Committee (or “JCC”) which will monitor and coordinate communication and
operations regarding the Parties’ efforts with respect to the Commercialization
of the Product in the Field and in the Licensed Territory. Each Party shall have
an equal number of representatives on the Joint Commercial Committee. The Joint
Commercial Committee shall operate by the procedures set forth in Section 3.4.
The role of the Joint Commercial Committee shall be:

(i) if Cell Genesys has exercised its Co-Promotion Option, to review and approve
the Commercialization Plan for the Shared Territory and all updates thereto
(including market research and other commercial data);

(ii) if Cell Genesys has not exercised its Co-Promotion Option, to review and
comment on the Commercialization Plan for the Shared Territory and all updates
thereto;

(iii) to review and comment on Takeda’s Commercialization activities for the
Product in the ROW Territory;

(iv) to review and comment on the distribution channel design and reimbursement
strategy for the Commercialization of Products in the Licensed Territory; and

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

15.



--------------------------------------------------------------------------------

(v) to establish such working teams or subcommittees and to perform such other
functions as appropriate to further the purposes of this Agreement, as
determined by the Parties in writing.

(b) JCC Decisions and Actions. The JCC will have express decision-making
authority as described herein for the Shared Territory only if Cell Genesys has
exercised its Co-Promotion Option. Except as expressly provided in this
Section 3.3, in such event of exercise, actions to be taken by the JCC shall
only be taken following unanimous vote, with each Party having one (1) vote.
Except as otherwise provided in Section 14.3(b), if the Joint Commercial
Committee fails to reach unanimous agreement on a matter before it for decision
for a period in excess of ten (10) days from the date first presented to the JCC
in writing, then the matter shall be referred immediately to the JSC for
resolution. If Cell Genesys has not exercised its Co-Promotion Option, then the
JCC will be advisory in nature only, and the foregoing shall not apply.

3.4 Committee Membership and Procedures.

(a) Membership. Cell Genesys and Takeda shall each designate an equal number of
representatives to serve on each of the JSC, JDC and JCC (each, a “Committee”)
by written notices to the other Party. Initially, each Party shall designate
three (3) such representatives. Each Committee may elect to vary the number of
representatives from time to time during the Term. Either Party may designate
substitutes for its Committee representatives if one (1) or more of such Party’s
designated representatives is unable to be present at a meeting. From time to
time each Party may replace its Committee representatives by written notice to
the other Party specifying the prior representative(s) and their replacement(s).
Any such substitutes or replacements shall be designated consistent with the
following principles: at least one (1) representative shall have appropriate
expertise in the clinical development of pharmaceutical products; provided, that
each Committee may vary the expertise required for the representatives of each
Party as it deems appropriate as the Parties gain experience with the Product.
Each Committee will have a chairperson, to be designated as described below. The
chairperson shall be responsible for (i) calling meetings, and (ii) preparing
and circulating an agenda for the upcoming meeting, but shall have no special
authority over the other members of the Committee, and shall have no additional
voting rights. The alliance managers described in Section 3.6 shall be
responsible for preparing and issuing minutes of each JSC meeting within thirty
(30) days thereafter. Such minutes shall not be finalized until each Committee
representative reviews and approves such minutes in writing; provided that any
minutes shall be deemed approved unless a member of the JSC objects to the
accuracy of such minutes within fifteen (15) days after the circulation of the
minutes by the chairperson. The chairpersons of other subcommittees will be
responsible for generating minutes from their respective meetings.

(b) Chairperson.

(i) The chairperson of the JSC shall be appointed each twelve (12) months, with
Cell Genesys appointing the initial chairperson. On January 1 of each year after
the Effective Date, the Parties shall rotate designation of the chairperson for
the JSC for the commencing year.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

16.



--------------------------------------------------------------------------------

(ii) The initial chairperson of the JDC will be designated by Cell Genesys.
Promptly following submission of the first MAA for a Product in the Licensed
Territory, Takeda will be entitled to replace the chairperson with a Takeda
representative to serve for at least twelve (12) months after which time Cell
Genesys shall be entitled to designate the chairperson in accordance with the
terms of subsection (b)(i).

(iii) The chairperson of the JCC will be designated by Takeda.

(c) Meetings. Meetings of a Committee shall be effective only if at least two
(2) representatives of each Party are present or participating. A Committee may
meet either (a) in person at either Party’s facilities or at such locations as
the Parties may otherwise agree; or (b) by audio or video teleconference. With
the prior consent of the other Party’s representatives (such consent not to be
unreasonably withheld or delayed), each Party may invite non-members to
participate in the discussions and meetings of a Committee, provided that such
participants shall have no voting rights or powers and shall be subject to the
confidentiality provisions set forth in Article 12. Additional meetings of a
Committee may be held with the consent of each Party, as required under this
Agreement, or to resolve any dispute referred to it and neither Party will
unreasonably withhold or delay its consent to hold such an additional meeting
(and in the case of any dispute referred to the JSC, such meeting shall be held
within five (5) business days following referral to the JSC, or as soon as
reasonably possible). Each Party shall be responsible for all of its own
expenses incurred in connection with participating in the Committees including
expenses associated with an initial alliance kick-off meeting.

(i) The JSC shall hold at least (3) meetings per year, or as otherwise agreed to
by the Parties, with at least one (1) of such meetings being held in person.

(ii) The JDC and JCC shall each hold a meeting at least every other month, or as
otherwise agreed to by the Parties. In addition, each Party shall designate a
member of the JCC to participate in JDC meetings and a member of the JDC to
participate in JCC meetings. Unless otherwise agreed to by the Parties, the JDC
and JCC shall hold at least four joint meetings each year to facilitate
alignment and communication.

3.5 Withdrawal from Committees. At any time during the Term and for any reason,
Cell Genesys shall have the right to withdraw from participation in the
Committees upon written notice to Takeda, which notice shall be effective
immediately upon receipt (“Withdrawal Notice”). Following the issuance of a
Withdrawal Notice and subject to this Section 3.5, Cell Genesys’ representatives
to the Committees shall not participate in any meetings of the Committees, nor
shall Cell Genesys have any right to vote on decisions within the authority of
the Committees. If, at any time following the second anniversary of the issuance
of a Withdrawal Notice, Cell Genesys wishes to resume participating in the
Committees, Cell Genesys shall provide Takeda with ninety (90) days prior
written notice and, following such notice period, Cell Genesys representatives
to the Committees shall be entitled to attend any subsequent meeting of the
Committees and to participate in the activities of, and decision-making by, the
Committees as provided in this Article 3 as if a Withdrawal Notice had not been
issued by Cell Genesys pursuant to this Section 3.5. Following Cell Genesys’
issuance of a Withdrawal Notice pursuant to this Section 3.5, unless and until
Cell Genesys resumes

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

17.



--------------------------------------------------------------------------------

participation in the Committees in accordance with this Section 3.5: (i) all
meetings of the Committees shall be held at Takeda’s facilities; (ii) Takeda
shall have the right to make the final decision on all matters within the scope
of authority of the Committees; and (iii) Cell Genesys shall have the right to
continue to receive all reports and materials provided to the Committees
hereunder as well as reasonable advance notice of any pending Committee
decisions relating to the matters described in Section 14.2(b)(i), but shall not
have the right to approve the minutes for any Committee meeting held after Cell
Genesys’ issuance of a Withdrawal Notice. For clarity, the withdrawal by Cell
Genesys under this Section 3.5 shall only limit Cell Genesys’ obligations under
this Article 3 with respect to participation in the Committees.

3.6 Alliance Managers. Promptly following the Effective Date, each Party shall
designate in writing an individual to facilitate communication and coordination
of the Parties’ activities under this Agreement relating to Products.

3.7 Authority. The JSC, JDC and JCC shall each perform its responsibilities
under this Agreement based on the principles of prompt and diligent Development,
Manufacture and Commercialization of Products in the Licensed Territory,
consistent with good pharmaceutical practices and commercially reasonable
consideration of the optimal balance of maximizing long-term profits derived
from the sale of Products in the Licensed Territory in the context of the
estimated costs for Development of such Products in the Licensed Territory. The
Committees shall each have only the powers assigned expressly to it in this
Article 3 and elsewhere in this Agreement, and shall not have any power to
amend, modify or waive compliance with this Agreement.

3.8 Collaboration Guidelines. Subject to the terms of this Agreement, the
activities and resources of each Party shall be managed by such Party, acting
independently and in its individual capacity. The relationship between Cell
Genesys and Takeda is that of independent contractors and neither Party shall
have the power to bind or obligate the other Party in any manner, other than as
may be expressly set forth in this Agreement.

3.9 Diligence. Takeda shall use Diligent Efforts to Develop, to seek Regulatory
Approval for and Commercialize Products for use in the Field in accordance with
the terms of this Agreement and for (i) the Shared Territory in accordance with
the Shared Territory Development Plan and (ii) the ROW Territory in accordance
with the ROW Development Plan. Notwithstanding the foregoing sentence, Takeda’s
obligation to use Diligent Efforts shall not apply to the extent of any delay or
failure by or on behalf of Cell Genesys to supply Products or to timely transfer
manufacturing technology to Takeda or its designee. Cell Genesys shall use
Diligent Efforts to conduct, in accordance with the terms of this Agreement, the
(I) Development (including regulatory activities related to MAAs held by Cell
Genesys), Manufacturing and Commercialization activities to be performed by it
under this Agreement for the Shared Territory in accordance with the Shared
Territory Development Plan and (II) Development (including regulatory activities
related to MAAs held by Cell Genesys) and Manufacturing activities to be
performed by it under this Agreement for the ROW Territory in accordance with
the ROW Development Plan.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

18.



--------------------------------------------------------------------------------

ARTICLE 4

PRODUCT DEVELOPMENT

4.1 Overview of Product Development. The Parties desire and intend to
collaborate with respect to the Development of the Product in the Licensed
Territory in the Field, as and to the extent set forth in this Agreement. The
general allocation of responsibilities for conducting Development of the Product
shall be as follows: (1) Cell Genesys shall be responsible for performing the
VITAL Studies and the Currently Ongoing Studies; and (2) except as provided in
the following sentence, the JDC will allocate responsibility for the performance
of any Additional Studies between the Parties. The JCC will allocate between the
Parties responsibility for the performance of those Additional Studies which are
of the type that typically fall within the oversight of Takeda’s commercial
functions, including, without limitation, certain Phase 4 Clinical Studies,
investigator-sponsored trials and reimbursement studies.

4.2 Principles of Product Development. Each Party’s Development of the Product
in the Field for the Licensed Territory shall be conducted in a manner
consistent with the following principles: (1) seeking Regulatory Approval that
includes the appropriate label for such Product in light of the clinical data,
and (2) obtaining Regulatory Approval for such Product consistent with the
preceding clause and in a timely manner.

4.3 Shared Territory.

(a) Shared Territory Development Plan.

(i) General. The Parties shall collaboratively conduct the Development of the
Product for the Shared Territory pursuant to a mutually agreed written
development plan (the “Shared Territory Development Plan”). The Shared Territory
Development Plan will contain the following information, to the extent such
information is available:

(1) scope and target timelines for all Development and Manufacturing activities
in reasonable detail as agreed by the Parties supporting Regulatory Approvals
for the Product in the Field in the Shared Territory, including the VITAL
Studies, the Currently Ongoing Studies, and any Additional Studies for the
Shared Territory;

(2) calendar year and fiscal year budgets which shall include a three (3) year
rolling budget for Development and Manufacturing activities (including a
detailed binding budget for the first year of each such calendar year and fiscal
year budgets and a non-binding forecast for subsequent two (2) years based on
the then-current Shared Territory Development Plan; and

(3) plans and timeline for preparing the necessary Development and Manufacturing
Regulatory Materials in support of obtaining Regulatory Approval in the Shared
Territory for the first indication and any label expansion.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

19.



--------------------------------------------------------------------------------

(ii) Initial Shared Territory Development Plan. The Parties have agreed upon an
initial Shared Territory Development Plan and associated calendar year budget,
which is attached hereto as Exhibit C. The Parties anticipate revising such
Shared Territory Development Plan following execution of this Agreement in
accordance with then-current information regarding Product Development and the
terms and conditions of this Agreement.

(iii) Updates to Shared Territory Development Plan. On at least an annual basis
and in the timeframe provided in Section 3.1(a)(iii), commencing in 2008, the
JDC shall update and amend, as appropriate, the then-current Shared Territory
Development Plan. The JDC shall submit all updates and amendments to the Shared
Territory Development Plan approved by it to the JSC for review and approval.
Once approved by the JSC, each updated or amended Shared Territory Development
Plan shall become effective and supersede the previous Shared Territory
Development Plan as of the date of such approval or at such other time as
decided by the JDC.

(b) Conduct and Cost of Studies.

(i) VITAL Studies. The Parties intend and agree that any and all VITAL Studies
shall be conducted by Cell Genesys, in collaboration and consultation with
Takeda and under the direction of the JDC. [*].

(ii) Currently Ongoing Studies. The Parties intend and agree that any and all
Currently Ongoing Studies shall be conducted by Cell Genesys at its discretion,
in collaboration and consultation with Takeda and in consultation with the JDC.
Cell Genesys shall bear all costs incurred in connection with the performance
and conduct of the Currently Ongoing

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

20.



--------------------------------------------------------------------------------

Studies. For the avoidance of doubt, any amendments [*] or supplements to the
protocols for such Currently Ongoing Studies, or other continuations or
extensions thereof, made after the Effective Date, shall be considered
Additional Studies and subject to Sections 4.3(b)(iii) and 14.2(b)(ii).

(iii) Additional Studies. The Parties understand and recognize that one or more
Additional Studies may be conducted for the Shared Territory after the Effective
Date. In such event, the Parties, through the JDC, shall meet and discuss which
Party shall be responsible for the conduct of such Additional Studies and the
associated timelines and budget therefor, and shall update the Shared Territory
Development Plan accordingly. [*]. A calendar year budget for the Additional
Studies in the Shared Territory will be included in the Shared Territory
Development Plan. Cell Genesys shall not exceed the amount allocated in such
budget for the Additional Studies performed by Cell Genesys by more than [*]
without the prior written approval of the JDC. Notwithstanding anything to the
contrary in this Agreement, [*] Cell Genesys shall not be required to conduct
any activities that would require Cell Genesys to incur, on an annualized basis,
any Internal FTE Costs, Out-of-Pocket Costs or Clinical Supply Costs for the
Additional Studies that exceed the amount allocated in the then-current budget
for the Additional Studies performed by Cell Genesys by more than [*] in the
aggregate. Subject to the provisions in Section 8.4(d), any reimbursement due
Cell Genesys pursuant to this Section 4.3(b)(iii) will be made pursuant to the
procedures described in Section 4.3(c) below.

(iv) Post-Approval Commitments. Cell Genesys agrees to provide Takeda technical
assistance in the form of personnel to support the conduct of studies in regards
to the manufacturing, nonclinical or clinical area that may be required to meet
post-approval commitments in the Shared Territory. Takeda shall bear the cost
incurred by either Party in connection with the performance and conduct of
post-approval commitments, including any Internal FTE Costs, Out-of-Pocket Cost
and Clinical Supply Costs for such studies.

(v) Clinical Study Registry. Cell Genesys agrees to register in the FDA clinical
trial registry (clinicaltrials.gov) the VITAL Studies, Currently Ongoing
Studies, and any Additional Study conducted under an IND filed by Cell Genesys
and as required by applicable Law. Cell Genesys further agrees to allow Takeda
to post the clinical trial results of these studies and to link the registry to
the clinical results of all studies that are the basis for the efficacy claims
in the Shared Territory, and the results of any additional studies that are
conducted post filing or approval that provide additional information that is
relevant to the use of the Product, provided that, prior to the first Regulatory
Approval in both the U.S. and the European Union, in each case Cell Genesys is
provided with such results in advance and consents in writing to such posting,
not to be unreasonably withheld, conditioned or delayed. Takeda shall be
responsible for registering in the FDA clinical trial registry
(clinicaltrials.gov) and posting the results of all studies conducted under an
IND filed by Takeda for Products in the Field.

(vi) Performance. Each Party agrees to conduct the VITAL Studies, Currently
Ongoing Studies, and any Additional Studies allocated to it as described in this
Section

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

21.



--------------------------------------------------------------------------------

4.3(b) in accordance with the Shared Territory Development Plan. Cell Genesys
and Takeda each shall provide the JDC with annual reports detailing its
Development activities under the Shared Territory Development Plan and the
results thereof.

(c) Reimbursement Procedures. [*]:

(i) Within twenty (20) business days following the end of each calendar month,
Cell Genesys shall submit to Takeda a written report setting forth in reasonable
detail the Reimbursable Expenses it has incurred in such calendar month. Within
ten (10) business days following its receipt of such report, Takeda shall
confirm in writing its acceptance of the calculation of Reimbursable Expenses
set forth therein.

(ii) Within thirty (30) business days following the end of the months of March,
June and September and within forty five (45) business days following the end of
the month of December during each calendar year, Cell Genesys shall submit to
Takeda the report specified in subsection (i) above together with an invoice for
all Reimbursable Expenses incurred during such calendar quarter. Within ten
(10) business days following its receipt of such report, Takeda shall confirm in
writing its acceptance or rejection of the calculation of Reimbursable Expenses
set forth in the report. Takeda shall pay the portion of each invoice
corresponding to an accepted calculation of the amount of Reimbursable Expenses
by wire transfer in accordance with the terms of Section 8.7 within five
(5) business days following receipt of written acceptance of the calculation.

(iii) In the event of a dispute regarding the amount of Reimbursable Expenses
set forth in any monthly report, any amounts not in dispute shall be paid in
accordance with the applicable invoice and Takeda shall provide written notice
without undue delay after receipt of the written report in question to Cell
Genesys, specifying such dispute and explaining the basis of the dispute. The
Parties shall promptly thereafter meet and negotiate in good faith a resolution
to such dispute and, promptly upon resolution of such dispute, Takeda shall make
the agreed-upon payment. If such dispute is not resolved within forty-five
(45) days after delivery of a notice of dispute by Takeda, then Takeda may audit
Cell Genesys in accordance with the provisions of Section 4.3(d).

(d) Records; Audits. Cell Genesys will maintain complete and accurate records in
sufficient detail to permit Takeda to confirm the accuracy of the Reimbursable
Expenses under this Agreement. Upon reasonable prior notice, such records shall
be available during regular business hours for a period of three (3) years from
the end of the calendar year to which they pertain for examination at the
expense of Takeda, and not more often than once each calendar year, by an
independent certified public accountant selected by Takeda and reasonably
acceptable to Cell Genesys, for the sole purpose of verifying the accuracy of
the financial reports furnished by Cell Genesys pursuant to this Agreement. Any
such auditor shall not disclose Cell Genesys’ Confidential Information, except
to the extent such disclosure is necessary to verify the

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

22.



--------------------------------------------------------------------------------

accuracy of the financial reports furnished by Cell Genesys or the amount of
Reimbursable Expenses due Cell Genesys under this Agreement. Any amounts shown
to be owed but unpaid shall be paid within thirty (30) days from the
accountant’s report, plus interest (as set forth in Section 8.7) from the
original due date. Any amounts shown to have been overpaid shall be refunded
within thirty (30) days from the accountant’s report. Takeda shall bear the full
cost of such audit unless such audit discloses an overstatement of Reimbursable
Expenses of more than [*] of the amount due, in which case Cell Genesys shall
bear the full cost of such audit.

4.4 ROW Territory.

(a) General; ROW Development Plan. Takeda shall conduct the Development of the
Product for the ROW Territory, in collaboration and consultation with Cell
Genesys through the JDC subject to the terms and conditions of this Agreement,
and pursuant to a written development plan (the “ROW Development Plan”). The ROW
Development Plan will be summary in nature, but will include all Development and
Manufacturing activities anticipated to be required for obtaining Regulatory
Approval in the ROW Territory and timelines regarding such activities. The ROW
Development Plan shall also specify the plans and timeline for preparing the
necessary Regulatory Materials and for obtaining Regulatory Approval in the ROW
Territory for the first indication and any label expansion. On at least an
annual basis (no later than December 1 of each calendar year, commencing in
2008), Takeda shall update and amend, as appropriate, the then-current ROW
Development Plan and shall submit such updates and/or amendments for review and
comment by the JDC. Takeda shall review and consider all comments to the ROW
Development Plan from the JDC or JSC in good faith. The ROW Development Plan
shall not require the approval of the JDC or the JSC, but this shall not excuse
Takeda from otherwise meeting its obligations with respect to the Development of
the Product in the ROW Territory as provided in this Agreement. Except for the
VITAL Studies conducted by Cell Genesys or as Cell Genesys may agree at the JSC,
Takeda will be responsible, at its expense for conducting all studies necessary
or desirable for any Regulatory Approvals in the ROW Territory pursuant to the
ROW Development Plan.

(b) Additional Studies. The Parties intend and agree that any and all Additional
Studies in the ROW Territory shall be conducted by Takeda, in collaboration and
consultation with Cell Genesys and in consultation with the JDC. Takeda shall
bear all of its costs incurred in connection with the performance and conduct of
such Additional Studies.

(c) Post-Approval Commitments. Cell Genesys agrees to provide Takeda technical
assistance in the form of personnel to support the conduct of studies in regards
to the manufacturing, nonclinical or clinical area that may be required to meet
post-approval commitments in the ROW Territory. Takeda shall bear the cost
incurred by either Party in connection with the performance and conduct of
post-approval commitments, including any Internal FTE Costs, Out-of-Pocket Cost
and Clinical Supply Costs for such studies.

(d) Performance. Takeda agrees to conduct the Additional Studies allocated to it
as described in this Section 4.4 above in accordance with the ROW Development
Plan and under the direction of the JDC and JSC Takeda shall provide the JDC
with annual reports detailing its Development activities for the ROW Territory
and the results thereof.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

23.



--------------------------------------------------------------------------------

4.5 Cooperation; Compliance with Laws. Each Party shall provide financial and
other support for the Development of the Product as necessary to achieve the
objectives of this Agreement in accordance with the applicable Development Plan.
Each Party shall conduct its activities under this Agreement in good scientific
manner and in compliance in all material respects with all applicable Laws,
including without limitation applicable national and international (e.g., ICH,
GCP, GLP, and GMP) guidelines.

4.6 Records, Reports and Information. Each Party shall maintain complete,
current and accurate records of all Development and Manufacturing activities
conducted by it hereunder, and all data and other Information resulting from or
relating to such activities, including but not limited to the investigator
brochure, IND annual report, and any safety plans established during
Development. Such records shall fully and properly reflect all work done and
results achieved in the performance of the Development or Manufacturing
activities in good scientific manner appropriate for regulatory purposes. Each
Party shall document all Non-Clinical Studies and clinical trials in formal
written study reports according to applicable national and international (e.g.,
ICH, GCP, GLP, and GMP) guidelines. Each Party shall have the right to review
such records maintained by the other Party at reasonable times, upon written
request, which shall not exceed once a year.

4.7 Data Exchange and Use. Each Party shall promptly provide the other Party
with copies of all final reports with respect to the conduct of any Development
of the Product in the Field and with access to, upon request of a Party, all
data with respect to the conduct of any Development of the Product in the Field,
in each case as such data and reports become available to the Party performing
the corresponding studies. [*]. All data and reports disclosed by one Party to
the other under this Agreement shall be deemed Confidential Information of the
disclosing Party, subject to the permitted uses and disclosures described in
this Section 4.7 and disclosure to any Regulatory Authority in connection with a
Party’s obligations under Article 5.

4.8 Designation of Additional Products. If either Party desires to commence
development of an Additional Product in the Field, then such Party shall notify
the JSC in writing and provide a draft development plan for such Additional
Product in the Shared Territory to the JSC. The JSC shall consider such
development plan in good faith in accordance with the terms of this Agreement.
Upon approval by the JSC, the Parties shall either amend the then-current
Development plans and Commercialization Plan to include such Additional Product
or

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

24.



--------------------------------------------------------------------------------

prepare separate plans to include terms relating to such Additional Product. The
Parties shall determine a reasonable process for the timely delivery of
Information regarding any potential Additional Products by each Party to the JDC
and/or JSC.

ARTICLE 5

REGULATORY MATTERS

5.1 Initial Data Transfer. Within sixty (60) days after the Effective Date, Cell
Genesys shall make available to Takeda copies of all Regulatory Materials of
Cell Genesys generated as of the Effective Date and relating to the use of the
Product (as defined in Section 1.69(a)) in the Field. Within ninety (90) days
after execution of this Agreement, Cell Genesys shall deliver to Takeda copies
of the study reports from Phase 1 Clinical Trials and Phase 2 Clinical Trials
completed as of the Effective Date that are Controlled by Cell Genesys (to the
extent not previously provided to Takeda), as such reports become available to
Cell Genesys, and to the extent that they relate to the use of the Product in
the Field.

5.2 Preparation of Regulatory Materials.

(a) Shared Territory.

(i) Cell Genesys shall retain ownership of [*] and shall be primarily
responsible for maintaining such IND and all Regulatory Materials associated
therewith, and including without limitation the activities described in
Section 5.7 and including to support the initial MAA for the Product described
in Section 1.69(a) in the Shared Territory. Takeda shall have the right to
reference such IND as and to the extent described in Section 5.6. Upon written
request from Takeda, Cell Genesys shall request, with respect to such initial
MAA, a pre-submission meeting with the FDA and Takeda shall have the right to
participate and play a leadership role in such meeting. Cell Genesys shall have
the right to transfer ownership of [*] to Takeda at any time upon not less than
sixty (60) days prior written notification. Cell Genesys shall not terminate or
inactivate such IND without prior consultation with and approval of Takeda.
Takeda shall have the right to open a new IND, if necessary or desirable, for
Development of other indications. Cell Genesys shall have the right to reference
such IND as and to the extent described in Section 5.6.

(ii) Takeda shall Take the Lead and be the responsible party, in consultation
with Cell Genesys, for preparing, filing and holding the MAA in the Shared
Territory and any and all Regulatory Materials (except as provided in
Section 5.2(a)(i)) in the Shared Territory associated with any MAA for the
Product or amendments or supplements thereto. Such Regulatory Materials and
related Regulatory Approvals shall be owned solely by Takeda and held in its
name, subject to the terms of Sections 5.2(a)(iv) below and Cell Genesys’ rights
under this Agreement (other than promotional materials, which shall be owned
solely by Takeda). Takeda shall be primarily responsible, in consultation with
Cell Genesys, for performing all activities required by such Regulatory
Authority with respect to (1) maintaining the MAA, maintaining the Regulatory
Approval following its receipt, safety monitoring as further described in
Section 5.7 below, promotional activities, compliance, and annual reporting

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

25.



--------------------------------------------------------------------------------

to such Regulatory Authorities, as well as associated document retention, and
(2) filing any and all Regulatory Materials for subsequent indications in the
Shared Territory, and holding any such Regulatory Materials, amendments or
supplements thereto. Takeda shall be responsible for any field alert reporting
and Cell Genesys shall reasonably assist Takeda with its annual reporting
obligations.

(iii) Upon the request of the Party that is not primarily responsible for
regulatory activities in the Shared Territory at a particular time, the
responsible Party shall inform the applicable Regulatory Authority that one
(1) or more representatives of the other Party will attend and, to the extent
permitted by applicable Law, participate in all major meetings between the
responsible Party and such Regulatory Authority, subject to the confidentiality
provisions set forth under Article 12. The responsible Party shall timely inform
the other Party of any such scheduled meetings, as soon as practicably possible.

(iv) Cell Genesys, in consultation with Takeda, shall be primarily responsible
for the preparation of any components of Regulatory Materials to be filed by
Takeda that relate to the Manufacture of Product. Takeda, in consultation with
Cell Genesys, shall be primarily responsible for communicating with Regulatory
Authorities in the Shared Territory regarding such Regulatory Materials filed by
Takeda that relate to the Manufacture of Product. Takeda shall cooperate with
Cell Genesys and take such actions as Cell Genesys may reasonably request in
connection with the foregoing activities and communications as related to the
Manufacture of Product for the Shared Territory.

(v) Takeda and Cell Genesys shall through the JDC establish a plan and schedule
of regulatory activities to be performed by the Parties in connection with
obtaining approval for the first MAA for the Product in the Shared Territory and
for amendments or supplements thereto.

(b) ROW Territory.

(i) Cell Genesys shall retain sponsorship of the clinical trial applications
currently active in Canada [*] and in Europe [*] and all filings associated
therewith, and Takeda shall have the right to reference such Regulatory
Materials pursuant to Section 5.6 below. Cell Genesys shall not withdraw such
Regulatory Materials without prior consultation with and approval of Takeda.

(ii) Takeda shall be the responsible party in consultation with Cell Genesys,
for preparing, filing and holding any and all Regulatory Materials for the
Product in the ROW Territory associated with any MAA for the Product or
amendments or supplements thereto, except as provided in Section 5.2(b)(i). Such
Regulatory Materials and related Regulatory Approvals shall be owned solely by
Takeda and held in its name, subject to Cell Genesys’ rights of reference under
this Agreement.

(iii) Upon the request of Cell Genesys, Takeda shall inform each applicable
Regulatory Authority in the ROW Territory that one (1) or more representatives
of Cell Genesys will attend and, to the extent permitted by applicable Law,
participate in all major

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

26.



--------------------------------------------------------------------------------

meetings between Takeda and such Regulatory Authority, subject to the
confidentiality provisions set forth under Article 12. Takeda shall timely
inform Cell Genesys of any such scheduled meetings, as soon as practicably
possible.

(iv) Cell Genesys, in consultation with Takeda, shall be primarily responsible
for the preparation of any components of Regulatory Materials to be filed by
Takeda that relate to the Manufacture of Product. Takeda, in consultation with
Cell Genesys, shall be primarily responsible for communicating with Regulatory
Authorities in the ROW Territory regarding such Regulatory Materials filed by
Takeda that relate to the Manufacture of Product. Takeda shall cooperate with
Cell Genesys and take such actions as Cell Genesys may reasonably request in
connection with the foregoing activities and communications as related to the
Manufacture of Product for the ROW Territory.

(v) Each Party shall assist the other Party as reasonably requested in
connection with the preparation and filing of Regulatory Materials for the ROW
Territory. The Parties agree and acknowledge that the regulatory strategy for
the ROW Territory shall be coordinated with Parties’ activities in the Shared
Territory and consistent with the overall objective of facilitating Regulatory
Approval in both the ROW Territory and Shared Territory.

5.3 Cooperation, Consultation and Review. The Parties shall establish a joint
regulatory working group and shall cooperate with each other to achieve the
regulatory objectives contemplated herein in a timely, accurate and responsive
manner. Each Party shall assist the other Party as such other Party may
reasonably request in connection with the preparation and filing of all
Regulatory Materials contemplated in this Article 5. Each Party shall provide
the other Party with copies of any proposed Regulatory Materials to be submitted
by such Party (other than routine correspondence) and shall reasonably consider
any comments thereto provided by the other Party to the extent practicable.

5.4 Regulatory Costs and Expenses. [*].

5.5 [Intentionally left blank.]

5.6 Rights of Reference to Regulatory Materials. Each Party hereby grants to the
other Party a right of reference to all Regulatory Materials filed by such Party
for the Product solely for the purpose of seeking, obtaining and maintaining
Regulatory Approvals for, and the Commercialization of, the Products in the
Licensed Territory, consistent with the roles of the Parties set forth in this
Agreement. [*]. Cell Genesys shall notify Takeda promptly of all such uses.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

27.



--------------------------------------------------------------------------------

5.7 Adverse Event Reporting and Safety Data Exchange.

(a) Prior to First MAA Approval. The Parties agree that Cell Genesys will be
primarily responsible for the monitoring of all clinical experiences,
maintaining the global safety database, safety monitoring, pharmacovigilance
surveillance, compliance and filing of all required safety reports to Regulatory
Authorities in the Licensed Territory, including without limitation annual
safety reports, throughout the Development of the Product up to the first MAA
approval in the Licensed Territory (or such earlier date as the Parties may
agree in writing is reasonably appropriate to transition such responsibility
given regulatory considerations and the best interest of the Product) and
thereafter as and to the extent required by applicable Law for any study
conducted under an IND held by Cell Genesys. Takeda shall have the right to
review all such information at reasonable times, upon written request.

(b) Following First MAA Approval. Promptly following the first MAA approval in
Licensed Territory (or such earlier date as the Parties may agree in writing is
reasonably appropriate to transition such responsibility given regulatory
considerations and the best interest of the Product), Takeda will assume all
responsibility for the activities described in Section 5.7(a) (except for
activities for filings held in the name of Cell Genesys), including but not
limited to maintaining the global safety database for the Product and being
primarily responsible for pharmacovigilance. The Parties shall cooperate to
develop methods and/or procedures for transitioning the activities described in
this section to Takeda. Cell Genesys shall have the right to review all such
information at reasonable times, upon written request.

(c) Safety Information Exchange; Agreement. The Parties shall cooperate to
develop methods and/or procedures for sharing information relating to the
clinical experiences referred to in Sections 5.7(a) and (b) in accordance with
safety reporting requirements of the respective Regulatory Authorities and as
necessary for a Party to comply with applicable Law. Specific details regarding
the management of safety information including adverse events reports related to
the clinical development and the commercial use of the Product in the Licensed
Territory will be delineated in a separate safety information exchange agreement
that shall be agreed to by the Parties as soon as practicable after the
Effective Date but not later than two (2) weeks prior to the earlier of (i) the
anticipated date of first transfer of the IND from Cell Genesys to Takeda in the
Licensed Territory, (ii) IND submission in Japan, or (iii) the initiation of any

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

28.



--------------------------------------------------------------------------------

Additional Studies conducted before the first Regulatory Approval. Following
submission of the first MAA until such time as the global safety data base is
transferred to Takeda, Cell Genesys shall prepare and provide to Takeda on a
timely basis safety updates in order for Takeda to meet the safety report
submission requirements of the applicable Regulatory Agencies in the Licensed
Territories, as more particularly described in the aforementioned safety
information exchange agreement.

(d) Regulatory Reporting. Each Party shall be permitted, and have the right, to
perform pharmacovigilance activities and/or make such safety reports to
applicable Regulatory Authorities, to comply with applicable Laws, international
best practices for pharmacovigilance activities and/or other activities that the
Party, in its reasonable and good faith judgment, believes necessary for the
health, safety and protection of patients and/or clinical trial subjects. The
Parties shall work together to agree to one opinion with respect to safety
issues and to report said opinion to safety boards of any nature, investigators,
and to applicable Regulatory Authorities. In the event that, after reasonable
medical and scientific consultation, the Parties cannot agree to one opinion
with respect to safety issues to be reported to any applicable Regulatory
Authority, including but not limited to, individual adverse events or other
matters affecting the health, safety or welfare of a patient, then,
notwithstanding the provisions of Article 3, the Parties shall follow the
dispute resolution procedure provided in Section 14.3(b). For clarity, the
obligation to follow such dispute resolution procedure shall not limit either
Party’s right, as provided in the first sentence of this Section 5.7(d), to
report safety matters to Regulatory Authorities that may be necessary prior to
the conclusion of the dispute resolution procedure.

5.8 Regulatory Authority Communications Received by a Party. Each Party shall
keep the other Party informed in a timely manner compliant with the reporting
requirements of Regulatory Authorities in the Licensed Territory of notification
of any action by, or notification or other information which it receives
(directly or indirectly) from any Regulatory Authority which: (i) raises any
material concerns regarding the safety or efficacy of the Product;
(ii) indicates or suggests a potential material liability of either Party to
Third Parties in connection with the Product; (iii) is reasonably likely to lead
to a recall or market withdrawal of the Product; or (iv) relates to expedited
and periodic reports of adverse events with respect to the Product, or Product
Complaints, and which may have a material impact on Regulatory Approval or the
continued Commercialization of the Product. The other Party will fully cooperate
with and assist such Party in complying with regulatory obligations and
communications, including by providing to such Party, in a timely manner after a
request, such information and documentation in the other Party’s possession as
may be necessary or helpful for the Party to prepare a response to an inquiry
from a Regulatory Authority. Each Party will provide the other Party in a timely
manner with a copy of all correspondence received from a Regulatory Authority
specifically regarding the matters referred to above.

5.9 Audit. If a Regulatory Authority desires to conduct an inspection or audit
of a Party’s facility or a facility under contract with such Party with regard
to the Product in the Licensed Territory, then the audited Party shall notify
the other Party as soon as practicably possible after receipt of such
notification of such audit or inspection and provide copies of any materials
provided to it by the applicable Regulatory Authority; provided, that the
audited Party shall not be required to notify the other Party of audits or
inspections that are of a routine nature

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

29.



--------------------------------------------------------------------------------

or that do not relate to the Product or the Field, except where such audits
result in communications or actions of such Regulatory Authority which have an
impact upon the Product. In addition, if a Regulatory Authority conducts an
unannounced inspection or audit of a Party’s facility or a facility under
contract with such Party with regard to the Product in the Licensed Territory,
then the audited Party shall notify the other Party within twenty-four (24) of
commencement of such audit or inspection. The audited Party shall cooperate, and
shall use reasonable efforts to cause the contract facility to cooperate, with
such Regulatory Authority and the other Party during such inspection or audit.
Following receipt of the inspection or audit observations of such Regulatory
Authority (a copy of which the audited Party will immediately provide to the
other Party), the audited Party will also provide the other Party with copies of
any written communications received from Regulatory Authorities with respect to
such facilities in a timely manner after receipt, to the extent such written
communications relate to the Product or the Manufacture thereof, and will
prepare the response to any such observations. The audited Party will provide
the other Party with a copy of any proposed response to such communications and
will implement such other Party’s reasonable comments with respect to such
proposed response. The audited Party agrees to conform its activities under this
Agreement to any commitments made in such a response.

ARTICLE 6

COMMERCIALIZATION

6.1 Overview of Commercialization in the Licensed Territory. Subject to the
Co-Promotion Option described in Section 6.12 and the other terms and conditions
of this Article 6, as between the Parties, Takeda will be responsible for all
aspects of the Commercialization of the Product in the Field in the Licensed
Territory, including, without limitation: (a) developing and executing a
commercial launch and pre-launch plan, (b) marketing and promotion; (c) booking
sales and distribution and performance of related services; (d) handling all
aspects of order processing, invoicing and collection, inventory and
receivables; (e) publications, (f) providing customer support, including
handling medical queries, and performing other related functions; and
(g) conforming its practices and procedures in all material respects to the
applicable Laws relating to the marketing, detailing and promotion of the
Products in the Field in the countries of the Licensed Territory. Except as
otherwise provided in this Article 6, Takeda shall bear all of the costs and
expenses incurred in connection with all such Commercialization activities.

6.2 Commercialization Plan for Shared Territory. Takeda shall Commercialize the
Products in the Shared Territory pursuant to a detailed plan prepared by Takeda
and submitted to the JCC for review, comment and, if the Co-Promotion Option is
exercised, approval (the “Commercialization Plan”). The Commercialization Plan
will include information, budgets and timelines regarding Takeda’s
Commercialization activities, including Product life cycle management, pricing,
reimbursement, market research, sales training, distribution channels, customer
service and sales force matters related to the launch and sale of the Product in
the Field and in the Shared Territory. The initial Commercialization Plan shall
be delivered to the JCC not later than [*]. On at least an annual basis (no
later than December 1 of each calendar year, commencing in [*]), Takeda shall
update and amend, as appropriate, the then-current Commercialization Plan.
Takeda shall submit all updates and amendments to the

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

30.



--------------------------------------------------------------------------------

Commercialization Plan to the JCC for review and comment, and, if Cell Genesys
exercises the Co-Promotion Option, approval. The Parties agree that Takeda will
have planning, oversight, and final decision making authority (as provided
expressly in Section 14.2) and responsibility for all sales, marketing, and
promotional activities related to the Product as expressly described in this
Agreement. Cell Genesys will have the opportunity, through the JCC, to confer
with Takeda on such sales, marketing and promotional matters. For the avoidance
of doubt, Takeda shall have the sole right to determine the physician target
list, as well as the optimal frequency to each physician target (together the
“Detail Plan”) as part of the Commercialization Plan.

6.3 Product Distribution.

(a) Takeda shall have responsibility for Distribution of the Product in the
Shared Territory. Cell Genesys shall confer with Takeda on the design of the
commercial distribution channels for the Shared Territory in order to share such
distribution research and planning already developed by Cell Genesys. The Joint
Commercial Committee shall review and approve the design of the commercial
distribution channels for the Shared Territory, to be described in the
then-current Commercialization Plan. Not later than [*], the JCC may request
Cell Genesys to assume responsibility for some or all of the Distribution
activities and Cell Genesys, subject to its agreement, shall undertake such
Distribution activities in accordance with the Commercialization Plan. Takeda
shall reimburse Cell Genesys for any expenses incurred by Cell Genesys in
connection with such distribution in accordance with terms and conditions to be
set forth in the Supply Agreement.

(b) The Parties agree that Takeda, in consultation with the JCC, will have
planning, oversight, and decision making authority and responsibility for all
Distribution of Product in the ROW Territory.

6.4 Pricing; Reimbursement.

(a) Takeda shall have the sole right to determine all pricing of the Product in
the Licensed Territory. Notwithstanding anything in this Agreement express or
implied to the contrary, Cell Genesys shall not have any right to direct,
control, or approve Takeda’s pricing of Products for the Licensed Territory. The
provision to Cell Genesys of any pricing data in connection with the
Commercialization Plan is for informational purposes only.

(b) Takeda shall have the sole right to determine the reimbursement strategy for
the Product. Cell Genesys shall confer with Takeda on the development of the
reimbursement strategy for the Product for the initial indication in the Shared
Territory in order to share the research and planning information relating to
reimbursement processes already developed by Cell Genesys. The JCC shall review
the reimbursement strategy to be described in the then-current Commercialization
Plan for such indication, which may provide, subject to JCC approval, for Cell
Genesys to continue developing processes related to reimbursement.

6.5 Commercial Diligence. Takeda shall devote Diligent Efforts to Commercialize
each Product throughout the Licensed Territory following receipt of Regulatory
Approval of such Product in accordance with this Agreement. [*].

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

31.



--------------------------------------------------------------------------------

6.6 Reports. In addition to Takeda’s obligations under Section 6.2, each Party
shall update the JCC, and JDC as applicable to lifecycle management of the
Product, at each meeting regarding its significant Commercialization activities
with Products in the Licensed Territory. Each such update shall be in a form to
be agreed by the JCC and shall summarize such Party’s significant
Commercialization activities with respect to Products in the Licensed Territory
pursuant to this Agreement, include a forecast for the following year’s sales of
the Product in the Licensed Territory, and describe success rates for the
distribution and sales channels for the Product.

6.7 Coordination of Marketing Activities. Subject to Section 14.2(b)(ii), the
JCC shall be responsible for coordinating any marketing activities by Takeda for
Commercialization of the Product in the Field and in the ROW Territory, with the
activities of the Parties in the Shared Territory, including without limitation,
the education of medical practitioners and caregivers.

6.8 Compliance.

(a) Shared Territory. Takeda, its Affiliates and sublicensees and Cell Genesys,
in Commercializing the Products (including performing Details), shall comply
with all applicable Laws applicable to the marketing, sale and promotion of
pharmaceutical products, including, without limitation, the statutes,
regulations and written directives of the FDA, including the FD&C Act, the
Prescription Drug Marketing Act, the Federal Health Care Programs Anti-Kickback
Law, 42 U.S.C. 1320a-7b(b), the statutes, regulations and written directives of
Medicare, Medicaid and all other health care programs, as defined in 42 U.S.C. §
1320a-7b(f) the Health Insurance Portability and Accountability Act of 1996, the
Pharmaceutical Research and Manufacturers of America Code on Interactions with
Healthcare Professionals, and the American Medical Association Guidelines on
Gifts to Physicians from Industry, each as may be amended from time to time.
Consistent with the “Compliance Program Guidance for Pharmaceutical
Manufacturers,” published by the Office of Inspector General, U.S. Department of
Health and Human Services (the “OIG Guidance”), each Party agrees to maintain a
compliance program with respect to its promotional and sales activities pursuant
to this Agreement containing all of the elements described in such guidance
document. The Parties shall provide each other with copies of their policies for
such compliance programs.

(b) ROW Territory. Takeda, its Affiliates and sublicencees shall comply with all
applicable Laws and guidelines in the ROW Territory applicable to the marketing,
sale and promotion of pharmaceutical products.

(c) No Obligation. No Party shall be required to take any action, undertake any
obligation, or incur any cost or reimbursement obligation, in connection with
any activity under this Agreement that such Party believes, in good faith, may
violate any applicable Laws or the aforementioned code, guidelines and OIG
Guidance.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

32.



--------------------------------------------------------------------------------

(d) Pre-Launch Activities. [*].

6.9 Trademark Matters.

(a) Product Mark. It is the intention of the Parties that the Product be sold
and marketed [*]. Notwithstanding the foregoing, the Parties acknowledge such
[*] approach is not viable [*] and may not be viable for [*]. Takeda shall
propose such trademark or trademarks for the Product, which shall be approved by
the JCC (the “Product Mark”), and which may include an existing Product
trademark owned by Cell Genesys (which such trademarks are set forth on Exhibit
G). Following selection of the Product Mark, the Parties will grant such
royalty-free licenses as may be necessary to facilitate the worldwide marketing
of the Product using such mark or marks. For the avoidance of doubt, the Parties
are not obligated to use any of the trademarks set forth on Exhibit G as the
Product Mark but the foregoing does not limit Takeda’s obligations with respect
to any CG Marks described in Section 6.9(b). The Product Mark, if a mark other
than any of the trademarks set forth on Exhibit G, shall be owned by Takeda.

(b) CG Marks. The Parties anticipate using certain of Cell Genesys’ existing
“GVAX” marks to describe the immunotherapy technology upon which the Product is
based and Cell Genesys’ house marks to identify Cell Genesys as the source of
such technology and as the manufacturer of Product (collectively, the “CG
Marks”). Provided such uses comply with applicable Laws and market practice in
the various countries of the Licensed Territory, (i) the Cell Genesys house mark
shall be used on the Product label, packaging and promotional/marketing
material, and shall be displayed with equal prominence as the Takeda house mark,
and (ii) the GVAX marks shall be used, where feasible and appropriate, in
connection with any Product promotional material that refers to Cell Genesys’
immunotherapy technology. The CG Marks existing as of the Effective Date are set
forth on Exhibit G. Cell Genesys hereby grants to Takeda a royalty-free,
non-exclusive license to use such CG Marks solely in connection with the
Commercialization of the Product in the Field in the Licensed Territory. Takeda
shall provide Cell Genesys with samples of any advertising and promotional
materials that incorporate the CG Marks prior to distributing such materials for
use. Takeda acknowledges Cell Genesys’ exclusive ownership of the CG Marks and
agrees not to take any action inconsistent with such ownership. Takeda shall not
use any CG Mark in a way that would adversely affect its value. Takeda covenants
that it shall not use any trademark confusingly similar to any CG Mark in
connection with any products (including the Product). Takeda shall comply with
reasonable policies provided by Cell Genesys from time to time to maintain the
goodwill and value of the CG Marks.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

33.



--------------------------------------------------------------------------------

(c) Takeda Marks. Cell Genesys shall provide Takeda with samples of any
materials that incorporate the Takeda Marks prior to distributing such materials
for use. Cell Genesys acknowledges Takeda’s exclusive ownership of the Takeda
Marks and agrees not to take any action inconsistent with such ownership. Cell
Genesys shall not use any Takeda Mark in a way that would adversely affect its
value. Cell Genesys covenants that it shall not use any trademark confusingly
similar to any Takeda Mark in connection with any products (including the
Product). Cell Genesys shall comply with reasonable policies provided by Takeda
from time to time to maintain the goodwill and value of the Takeda Marks.

6.10 Additional Marketing Activities. Cell Genesys shall have the right to
provide additional marketing (as distinct from Detailing or promotional) support
for the Product in the Shared Territory, at its own cost, in a manner to be
described in the Commercialization Plan, including by maintaining its existing
relationships with key opinion leaders and developing additional contacts, and
by sponsoring or participating in medical education activities, including
conference and exhibit booths. All such activities of Cell Genesys related to
the Product will be consistent with messaging and strategy provided by Takeda
and coordinated by the JCC.

6.11 Publication

(a) Strategy. The Publication Team, established pursuant to Section 6.11(b), in
close cooperation with the JDC and JCC will agree in advance on any publication
of study results from the VITAL Studies, Currently Ongoing Studies, or
Additional Studies and prepare a joint publication strategy and publication
plan, subject to the provisions of this Section 6.11.

(b) Publication Team. The JSC shall establish a Publication Team composed of an
equal number of representatives from each of Takeda and Cell Genesys with the
reasonable balance of medical and scientific qualifications to agree on the
detailed planning of the publication strategy and publication plan detailing the
intended timing, venue, media, authors etc. for all publications of matters
covered under this Section 6.11 including scientific articles, abstracts and
posters intended for presentation at congresses. All health economic
publications and communication at any congress shall be an integrated part of
the publication strategy and plan. The Publication Team shall be co-chaired by
representatives from both Parties and shall convene as deemed necessary to
accomplish the above. In case of any dispute concerning publication the matter
shall be referred to the JSC for resolution; provided, however, any such
resolution shall be consistent with the guidelines set forth in Section 6.11(d).

(c) Publication Review. Except for disclosures permitted pursuant to
Section 12.1 and consistent with the mutually agreed publication strategy
pursuant to Section 6.11(a), either Party, its employees or consultants wishing
to make a publication in the Licensed Territory of matters covered under this
Section 6.11 shall deliver to the other Party a copy of the proposed written
publication or an outline of an oral disclosure at least sixty (60) days (or
earlier if reasonably practicable, or within forty-five (45) days with respect
to agreements existing as of the Effective Date that Cell Genesys has with a
Third Party performing clinical trials, research or the like in connection with
such publication) prior to submission for publication or presentation. The
reviewing Party shall have the right (a) to propose modifications to the
publication or presentation for patent reasons or trade secret reasons and/or
(b) to request a reasonable delay in publication or

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

34.



--------------------------------------------------------------------------------

presentation in order to protect patentable information. If the reviewing Party
requests a delay, the Parties shall in good faith discuss and agree on the
timing of such publication and if the Parties cannot agree the publishing Party
shall delay submission or presentation for a period of sixty (60) days (or
forty-five (45) days with respect to agreements existing as of the Effective
Date that Cell Genesys has with a Third Party performing clinical trials,
research or the like in connection with such publication) to enable patent
applications protecting each Party’s rights in such information to be filed in
accordance with Article 9 below. Upon expiration of such sixty (60) days (or
forty-five (45) days as provided above), the publishing Party shall be free to
proceed with the publication or presentation. If the reviewing Party requests
modifications to the publication or presentation, the publishing Party shall
edit such publication to prevent disclosure of trade secret or proprietary
business information prior to submission of the publication or presentation.

(d) Standards. All publications of matters covered under this Section 6.11 shall
be prepared, presented and/or published in accordance with pharmaceutical
industry accepted guidelines including, but not limited to: (1) International
Committee of Medical Journal Editors (ICMJE) guidelines, (2) Uniform
Requirements for Manuscripts Submitted to Biomedical Journals: Writing and
Editing for Biomedical Publication, (3) Pharmaceutical Research and
Manufacturers of America (PhRMA) guidelines, and (4) PhRMA Principles on Conduct
of Clinical Trials and Communication of Clinical Trial Results.

6.12 Co-Promotion Option.

(a) Exercise Periods. Cell Genesys will have the option, upon written notice, to
elect to promote and Detail the Product in the Shared Territory jointly with
Takeda, as described in this Section 6.12 (the “Co-Promotion Option”). Cell
Genesys will have two opportunities to exercise the Co-Promotion Option, unless
otherwise agreed by the Parties. The first such opportunity shall commence on
the Effective Date and end [*] prior to the anticipated launch date as set forth
in the then-current Commercialization Plan (the “Pre-Launch Window”); the second
such opportunity shall commence on the date [*] after the First Commercial Sale
of the Product in the Shared Territory and continue for the remainder of the
Term (the “Post-Launch Window”). Cell Genesys may exercise such Co-Promotion
Option by delivering written notice thereof to Takeda during either the
Pre-Launch Window or the Post-Launch Window. Upon such exercise, Cell Genesys’
right to co-promote shall commence as soon as practicable thereafter, as agreed
by the Parties, but in no event earlier than [*] months following the date of
such exercise, if such exercise was made during the Post-Launch Window. During
the foregoing [*] month period, the Parties agree that Cell Genesys may conduct
planning and other pre-commercial activities as it determines are reasonably
appropriate for Cell Genesys to promptly commence Detailing on the date that is
[*] months following the date of such exercise.

(b) Detailing Effort. [*].

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

35.



--------------------------------------------------------------------------------

(c) Terms of Co-Promotion. In either case of exercise of the Co-Promotion
Option, the following will apply:

(i) the Parties shall negotiate and enter into a separate co-promotion agreement
promptly following Cell Genesys’ exercise of the Co-Promotion Option containing
the terms set forth in this Section 6.12 as well as the terms and conditions set
forth in Exhibit D, and such other reasonable and customary terms as the Parties
may agree (the “Co-Promotion Agreement”);

(ii) Subject to the approval of the JCC, Cell Genesys may contribute to
strategic marketing efforts with respect to the Product in the Shared Territory,
(1) at Cell Genesys’ cost, if Cell Genesys requests to conduct such efforts,
and/or (2) at Takeda’s cost if Takeda requests that Cell Genesys conduct such
efforts;

(iii) Details to be conducted by Cell Genesys’ sales force will be provided in
accordance with the Commercialization Plan and the Co-Promotion Agreement; and

(iv) Takeda will compensate Cell Genesys for co-promoting the Product through
payments based on number and type of Details provided by Cell Genesys’ sales
force, with the per-Detail payments to be based on independent third party
comparable payments for similar prescriber specialties and a sales force having
expertise sufficient to promote the Product.

ARTICLE 7

MANUFACTURE AND SUPPLY

7.1 General Supply Terms. Cell Genesys shall (i) itself or through one or more
Third Party contract manufacturers, Manufacture the Product (as defined in
Section 1.69(a)) in accordance with the terms of Sections 7.2, 7.3 and 7.4,
including the performance of all manufacturing process development, scale-up,
and validation for such Product (and associated regulatory activities),
inventory build-up and retention, (ii) be the primary source of Product (as
defined in Section 1.69(a)) required by the Parties in the Licensed Territory
for Non-Clinical Studies, clinical and Commercialization activities as and to
the extent set forth in this Agreement, and (iii) supply Takeda’s requirements
of Product as determined in accordance with the provisions of this Article 7,
Exhibit E and the Supply Agreement. Cell Genesys shall have the right to
Manufacture and supply to Takeda all of its requirements for Additional Products
in accordance with the terms of this Agreement. [*].

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

36.



--------------------------------------------------------------------------------

7.2 Clinical Supply. Cell Genesys will provide all quantities of Product for use
in the Development of such Product prior to receipt of the first Regulatory
Approval for the Product in the Licensed Territory, in accordance with the terms
and conditions in this Section 7.2 below or, after executed, the terms and
conditions in the Supply Agreement. Unless expressly provided otherwise in this
Article 7 or Exhibit E, the terms contained in this Section 7.2 are intended to
apply only to the supply of Product for Development activities prior to the
first Regulatory Approval.

(a) Forecasting. In consultation with Takeda, Cell Genesys will be responsible
for forecasting all quantities of Product to be used in connection with the
VITAL Studies, Currently Ongoing Studies and any Additional Studies performed or
monitored by Cell Genesys. Takeda, through the JDC, will furnish to Cell Genesys
a rolling [*] forecast of estimated monthly requirements for clinical quantities
of Product for any Additional Studies performed or monitored by Takeda, to be
updated every [*] (or such other time as the Parties may agree) based upon
Takeda’s good faith estimate of its needs for Product, [*].

(b) Supply of Product. Cell Genesys will provide all quantities of Product
necessary to conduct the VITAL Studies, the Currently Ongoing Studies and any
Additional Studies as may be required to perform such studies as and to the
extent set forth in the Shared Territory Development Plan or the ROW Development
Plan. Cell Genesys will deliver such Product in accordance with current
Distribution procedures until such time as Takeda has established and qualified
Distribution capability and assumed responsibility for Distribution; thereafter,
Cell Genesys will deliver such Product in accordance with the timeframes
established by the parties through the JDC necessary to support the VITAL
Studies, the Currently Ongoing Studies and any Additional Studies. Cell Genesys
will use Diligent Efforts to deliver each order on or before the applicable
delivery date.

(c) Reimbursement. Cell Genesys will include its Clinical Supply Costs as
Reimbursable Expenses pursuant to the terms of Article 4 above.

(d) Delivery. Unless otherwise agreed by the parties in writing, Cell Genesys
will ship (and bear the risk of loss during transportation for) Product to the
destinations designated for each applicable Development activity. Cell Genesys
will package and ship Product in accordance with the then-current Specifications
and Cell Genesys’ customary practices for Products.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

37.



--------------------------------------------------------------------------------

(e) Limited Warranty. Cell Genesys warrants that Product delivered hereunder
will at the time of delivery: (i) be manufactured and tested in accordance with
the applicable IND, U.S. Good Manufacturing Practices and all other Laws
applicable to the use of such Product for Development, (ii) conform to the
Specifications, and (iii) not be adulterated or misbranded within the meaning of
FD&C Act, 21 U.S.C. §301c et. seq. Any lot of Product delivered by Cell Genesys
which does not conform to the warranty provided in this Section 7.2(e) and is
found to be non-conforming within ninety (90) days of delivery will be replaced
by Cell Genesys at no further charge, or, at Takeda’s option, the cost thereof
shall be repaid to Takeda. The foregoing remedy constitutes Takeda’s sole and
exclusive remedy with respect to any quantity of Product that fails to conform
to Specifications.

(f) Audit Right. Cell Genesys shall permit, and shall cause any of its contract
manufacturers to permit, Takeda, its Affiliates and/or representatives to audit
any facilities at which the Product and/or components of the Product are
manufactured, stored or tested for the purpose of determining compliance with
the Specifications, Good Manufacturing Practices and any applicable Laws during
regular business hours following reasonable notice. Such audits may be conducted
no more than once per calendar year; provided, however, if any notice or
observation is made by a Regulatory Authority of noncompliance of such facility
with applicable Law in connection with Product or any components of Product,
Takeda may conduct an audit of such facility more frequently than as provided
above to the extent necessary to confirm that the relevant matters in such
notice or observation are adequately addressed. Cell Genesys shall reasonably
cooperate with Takeda to facilitate such audit, including but not limited to
providing prompt follow up reports to Takeda describing the resolution to any
audit findings or observations noted by Takeda during or following its audit of
such facilities. Takeda’s exercise of these audit rights shall in no way waive,
modify or diminish Cell Genesys’ supply obligations under this Agreement or the
Supply Agreement.

7.3 Supply Agreement. On or before a date to be established by the JSC but in no
event later than [*], the Parties shall enter into (i) a supply agreement
governing the supply of Product to Takeda for Development following receipt of
the first Regulatory Approval and for commercial use (the “Supply Agreement”)
and (ii) a quality agreement governing the quality control, quality assurance
and validation of such Product (the “Quality Agreement”). The terms of such
Supply Agreement and such Quality Agreement shall be negotiated in good faith by
the Parties and, with respect to the Supply Agreement, will contain the terms
described in Article 7, Exhibit E and such other terms and conditions reasonable
and customary for agreements of such type, as agreed by the Parties.

7.4 Supply Security.

(a) Second Source Plan. On or before a date to be established by the JSC but in
no event later than [*] and in connection with the Supply Agreement, the JSC
shall approve a plan developed by the Parties for sourcing Product from Takeda
or other potential manufacturing sites in addition to Cell Genesys’ Hayward
facility. The detailed terms of such second source rights will be set forth in a
second source plan (the “Second Source Plan”) to be included as part of the
Supply Agreement, as and to the extent agreed by the Parties in accordance with
the terms of this Agreement. The Parties agree and acknowledge that the Second
Source Plan will be

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

38.



--------------------------------------------------------------------------------

developed with the objectives of maximizing the utilization of Cell Genesys’
capacity where possible and ensuring a continuity of supply in the event of a
supply failure by Cell Genesys. The Parties will cooperate regarding the
establishment and implementation of such Second Source Plan, to include the
screening and selection of potential Product manufacturers, negotiating the
applicable supply agreements, ensuring the capability and qualification of
manufacturers and necessary technology transfer. [*].

(b) Implementation of the Second Source Plan; Technical Transfer of
Manufacturing Method. The Parties agree that the Second Source Plan shall
provide for initiation of activities relating to the implementation of the
Second Source Plan. In addition, upon Takeda’s request, Cell Genesys shall
transfer the Information regarding the Manufacturing process and methods to
Takeda, its Affiliates and/or Third Parties; provided, however, such request
shall not be made before [*] or during the [*] period prior to the anticipated
date of first commercial launch in the Shared Territory and further provided
that the timing and nature of such request shall not adversely affect Cell
Genesys’ ability to Manufacture the Product. Notwithstanding the foregoing, [*].
Cell Genesys shall provide reasonable support for such transfer (including
without limitation preparation of regulatory documents) along with key raw
materials such as cell strains and other proprietary knowledge necessary for
manufacture of Product. The costs for such transfer and services shall be borne
by Cell Genesys.

(c) Safety Stock. On or prior to the expected date of First Commercial Sale of
the Product, Cell Genesys shall Manufacture and maintain at a designated
facility a safety supply of Product inventory equal to a [*] supply based upon
Takeda’s then-current forecast (and at least the first [*] of such forecast
shall be binding) for the Product during such period following First Commercial
Sale of the Product (or such other amount as agreed by the Parties taking into
consideration commercial factors and Regulatory Authority determination
regarding packaging and labeling). Within the twelve (12) month period following
First Commercial Sale of the Product, Cell Genesys shall Manufacture and
maintain at a designated facility a safety supply of Product inventory in a
quantity to be reasonably agreed in good faith by the Parties taking into
consideration Takeda’s binding forecast for the Product, aggregate cycle lead
time from initiation of Manufacture of a Product batch to delivery and
applicable industry standard practices. [*]. The detailed terms regarding the
availability and use of such safety stock shall be described in the Supply
Agreement.

7.5 Recalls and Voluntary Withdrawals. The Parties shall exchange their internal
standard operating procedures (“SOPs”) for conducting product recalls reasonably
in advance of the First Commercial Sale of any released Product in the Shared
Territory, and shall discuss and resolve any conflicts between such SOPs and
issues relating thereto promptly after such exchange. If either Party becomes
aware of information relating to any released Product that indicates that a unit
or batch of Product may not conform to the specifications therefor, or that
potential adulteration, misbranding, and/or other issues have arisen that relate
to the safety or efficacy of such released Products, it shall promptly so notify
the other Party. The Party having the right to control such recall pursuant to
this Section 7.5 may, at its sole discretion, take

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

39.



--------------------------------------------------------------------------------

appropriate courses of action, which shall be consistent with the internal SOP
of such Party; provided however that such controlling Party shall promptly
notify the other Party of any recall action being considered, and where
practicable, consider the views of the non-controlling Party prior to taking any
recall action. Takeda shall have the right to control any Product recall, field
correction, or withdrawal of any released Product in the Licensed Territory.
Takeda shall maintain complete and accurate records of any recall according to
its then current SOPs in the Licensed Territory for such periods as may be
required by applicable Laws, but in no event for less than three (3) years. The
costs of any Product recall, field correction and/or withdrawal shall be borne
by the applicable Party as set forth in Exhibit E.

ARTICLE 8

COMPENSATION

8.1 Upfront Fee. Within five (5) business days after the Effective Date, and in
partial consideration for the prior cost of developing the Product and Takeda’s
rights in and to the Cell Genesys Technology licensed hereunder, Takeda shall
pay to Cell Genesys a one-time upfront fee of $50,000,000. Such fee shall be
nonrefundable and noncreditable against any other payments due hereunder.

8.2 Manufacturing Milestone Payments in the Shared Territory. Takeda shall make
the following one-time, nonrefundable, noncreditable milestone payments to Cell
Genesys to reimburse Cell Genesys for activities relating to Manufacture of the
Product. Takeda shall pay to Cell Genesys the amount of such payment within
thirty (30) days after receipt by Takeda of Cell Genesys’ invoice following the
achievement of each of the following performance events.

 

Milestone Event

   Milestone Payment

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

8.3 Development Milestone Payments. Takeda shall make milestone payments to Cell
Genesys based on achievement of certain milestone events for the Product as set
forth in this Section 8.3, in partial consideration for the prior cost of
developing the Product. Takeda shall pay to Cell Genesys the amounts set forth
below within thirty (30) days after receipt of Cell Genesys’ invoice following
the achievement of the corresponding milestone event. Each milestone payment by
Takeda to Cell Genesys hereunder shall be payable only once, regardless of the
number of times achieved by the Products. Each such payment is nonrefundable and
noncreditable against any other payments due hereunder.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

40.



--------------------------------------------------------------------------------

Milestone Event

   Milestone Payment

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

For the avoidance of doubt, “acceptance” as used above shall mean acceptance for
review of the applicable regulatory filing by the applicable Regulatory
Authority.

8.4 Royalties.

(a) Royalty Rates for Shared Territory. Subject to Sections 8.4(c), 8.4(d) and
8.4(e) below, and during the applicable Royalty Term, Takeda shall pay to Cell
Genesys a running royalty at the following incremental royalty rates, on
aggregate, annual Net Sales of the Products in the Shared Territory.

 

Net Sales in the Shared Territory

   Royalty Rate  

For that portion of annual Net Sales less than or equal to [*]

   20 %

For that portion of annual Net Sales greater than [*] but less than or equal to
[*]

   30 %

For that portion of annual Net Sales greater than [*] but less than or equal to
[*]

   40 %

For that portion of annual Net Sales greater than [*] but less than or equal to
[*]

   50 %

For that portion of annual Net Sales greater than [*] but less than or equal to
[*]

   40 %

For that portion of annual Net Sales greater than [*]

   30 %

[*].

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

41.



--------------------------------------------------------------------------------

(b) Royalty Rates for ROW Territory. Subject to Sections 8.4(c) and 8.4(e)
below, and during the applicable Royalty Term, Takeda shall pay to Cell Genesys
a running royalty equal to: (i) [*] of the annual Net Sales of the Products [*],
and (ii) [*] of the annual Net Sales of the Products in [*]. [*].

(c) Reduction of Royalty Following Entry of Generic Product. Following
expiration of the last-to-expire Cell Genesys Patent or Joint Patent covering
the Manufacture, use or sale of Products in a country of the Licensed Territory
(including any Patent Term Extensions thereof), the royalty rates set forth in
Section 8.4(a) and (b) for Net Sales in such country shall be (i) reduced by [*]
during which one or more Third Parties sells a number of equivalent units of a
Generic Version of the Product in such country of the Licensed Territory
comprising, during such time period, [*] or more of the aggregate combined
number of equivalent units of such Product and such Generic Version(s) of such
Product sold in such time period in such country (the “Initial Threshold”); and
(ii) reduced by [*] during which one or more Third Parties sells a number of
equivalent units of a Generic Version of the Product in such country of the
Licensed Territory comprising, during such time period, [*] of the aggregate
combined number of equivalent units of such Product and such Generic Version(s)
of such Product sold in such time period in such country. All such
determinations of unit volume shall be based upon a mutually acceptable
calculation method and using market share data provided by a reputable and
mutually agreed upon provider, such as IMS Health. As used in this
Section 8.4(c), “Generic Version” means, with respect to the Product, any [*].
At any time following introduction of the initial Generic Version of the Product
in a country achieving a market share of at least the Initial Threshold and upon
written notice of Takeda expressing concern regarding the continued commercial
viability of the Product in such country, the Parties agree to negotiate in good
faith a mutually acceptable strategy to address Takeda’s concerns with a view
toward preserving the historic economic balance and profit splits between the
Parties.

(d) Royalty Credit for Development Funding Payments. Takeda will be entitled to
credit the following amounts against royalties due pursuant to Section 8.4(a):
(1) amounts paid by Takeda to Cell Genesys pursuant to Section 4.3(b)(i) and
(2) actual amounts paid

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

42.



--------------------------------------------------------------------------------

by Takeda for the performance of any Additional Studies that are necessary for
obtaining the first Regulatory Approval by each or both of the FDA or EMEA. Such
credit may be taken in any calendar quarter for which royalties are due for so
long as payments made under such Sections have not been so recovered by Takeda;
provided, that (i) for any individual calendar quarter, the amount of such
credit may not reduce the royalties payable pursuant to this Section 8.4 by more
than [*] of the amount that would be due for such calendar quarter, absent such
reduction, (ii) for any calendar year, the amount of such credit may not exceed
[*] of the total amounts paid by Takeda pursuant to Section 4.3(b)(i), taken in
the aggregate, and (iii) for any amounts described in clause (2) above that are
specific to a particular country or territory, such credit may not be taken
until the First Commercial Sale of the Product in such country or territory. The
amount of any credit remaining after the application of the foregoing
limitations may be carried forward and applied to royalties payable for future
calendar quarters.

(e) Third Party Royalties.

(i) Cell Genesys shall be solely responsible for the payment of any royalties,
sublicense revenues, milestones or other payments due to Third Parties pursuant
to the agreements listed on Exhibit B-3 arising from the Development and
Commercialization of Products by Takeda, its Affiliates and their respective
sublicensees in the Licensed Territory under this Agreement.

(ii) Except as set forth in clause (i) or (iii), or to the extent of any Claim
for which Cell Genesys provides indemnification under Section 11.1, or as the
Parties may otherwise agree in writing, Takeda shall bear any payments
associated with any royalties owed to any Third Party for intellectual property
that the Parties have mutually agreed in accordance with Section 9.6(c) is
necessary or useful for the Development, Manufacture, storage, handling, use,
promotion, sale, offer for sale, or importation of Products for sale in the
Licensed Territory (the “Third Party Royalties”).

(iii) Takeda may credit up to [*] of the amount of any Third Party Royalties
paid by Takeda for Third Party intellectual property pursuant to clause
(ii) above against royalties payable to Cell Genesys under Section 8.4(a) and
(b). Takeda may take such credit during any calendar quarter for which royalties
are payable hereunder; provided, that in no event will such credit reduce the
royalties payable to Cell Genesys for such calendar quarter by more than [*].
Any share of such Third Party Royalties that remains uncredited due to the
application of such floor may be carried forward to subsequent calendar
quarters.

8.5 Royalty Reports and Payment. By the tenth business day of each month, Takeda
shall provide Cell Genesys with a report containing information for the Licensed
Territory, to the extent reasonably available to Takeda for its internal
reporting process purposes, with respect to all Net Sales of the Product for the
applicable month, including the amount of gross sales of Product in the Licensed
Territory, an itemized calculation of Net Sales in the Licensed Territory
showing deductions, to the extent practicable, provided for in the definition of
“Net Sales,” a calculation of the royalty payment due on such sales, an
accounting of the number of units and prices for Product sold. Within
[*] business days following the end of each calendar month, Takeda shall provide
Cell Genesys with a report containing the following

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

43.



--------------------------------------------------------------------------------

information for the applicable calendar month: the amount of gross sales of
Product in the Licensed Territory, an itemized calculation of Net Sales in the
Licensed Territory showing deductions, to the extent practicable, provided for
in the definition of “Net Sales,” a calculation of the royalty payment due on
such sales, an accounting of the number of units and prices for Product sold,
the exchange rate for each country in which Product was sold, the application of
the reductions, if any, made in accordance with the terms of Section 8.4(d) or
Section 8.4(e)(iii), and any information required by Cell Genesys for the
purpose of calculating royalties and other amounts due under the Upstream
Agreements. Within [*] business days following its receipt of such report, Cell
Genesys shall review and record such information as it determines necessary
under its internal financial reporting procedures. Within [*] business days
following the end of each calendar quarter, Takeda shall provide Cell Genesys
with a report containing the information described above in respect of such
calendar quarter for Cell Genesys’ review and confirmation within [*] business
days from receipt. In the event that either party determines that the
calculation of Net Sales for a calendar quarter deviates from the amounts
previously reported to Cell Genesys for any reason (such as, on account of
additional amounts collected or Product returns), Takeda and Cell Genesys shall
reasonably cooperate to reconcile any such deviations to the extent necessary
under applicable legal or financial reporting requirements. Within [*] business
days following Cell Genesys’ written confirmation of the applicable quarterly
report, Takeda shall pay all amounts due to Cell Genesys pursuant to Section 8.4
with respect to Net Sales by Takeda, its Affiliates and their respective
sublicensees for such calendar quarter.

8.6 Foreign Exchange. The rate of exchange to be used in computing the amount of
currency equivalent in Dollars owed to a Party under this Agreement shall be the
monthly average exchange rate between each currency of origin and U.S. Dollars
as reported by Bloomberg or an equivalent resource as agreed by the Parties.

8.7 Payment Method; Late Payments. All payments due to Cell Genesys hereunder
shall be made in U.S. Dollars by wire transfer of immediately available funds
into an account designated by Cell Genesys. If Cell Genesys does not receive
payment of any sum due to it on or before the due date, simple interest shall
thereafter accrue on the sum due to Cell Genesys until the date of payment at
the per annum rate of [*] over the then-current prime rate quoted by Citibank in
New York City or the maximum rate allowable by applicable Law, whichever is
lower.

8.8 Records; Audits. Takeda will maintain complete and accurate records in
sufficient detail to permit Cell Genesys to confirm the accuracy of the
calculation of royalty and other payments under this Agreement. Upon reasonable
prior notice, such records shall be available during regular business hours for
a period of [*] from the end of the calendar year to which they pertain for
examination at the expense of Cell Genesys, and not more often than once each
calendar year, by an independent certified public accountant selected by Cell
Genesys and reasonably acceptable to Takeda, for the sole purpose of verifying
the accuracy of the financial reports furnished by Takeda pursuant to this
Agreement. Takeda acknowledges that, pursuant to certain of the Upstream
Agreements, Cell Genesys is required to permit its upstream licensors to conduct
similar audits of Takeda’s records. Takeda shall permit any such audit by such
licensors; provided, that such audit is conducted in accordance with the terms
of this Section 8.8;

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

44.



--------------------------------------------------------------------------------

and provided, further, that any such audit shall not count towards the once per
calendar year limit. Any such auditor shall not disclose Takeda’s Confidential
Information, except to the extent such disclosure is necessary to verify the
accuracy of the financial reports furnished by Takeda or the amount of payments
due by Takeda under this Agreement. Any amounts shown to be owed but unpaid
shall be paid within thirty (30) days from the accountant’s report, plus
interest (as set forth in Section 8.7) from the original due date. Any amounts
shown to have been overpaid shall be refunded within thirty (30) days from the
accountant’s report. Cell Genesys shall bear the full cost of such audit unless
such audit discloses an underpayment by Takeda of more than five percent (5%) of
the amount due, in which case Takeda shall bear the full cost of such audit.

8.9 Taxes.

(a) Cooperation and Coordination. The Parties acknowledge and agree that it is
their mutual objective and intent to appropriately calculate, to the extent
feasible and legal, taxes payable with respect to their collaborative efforts
under this Agreement and that they shall use all commercially reasonable efforts
to cooperate and coordinate with each other to achieve such objective.

(b) Payment of Tax. A Party receiving a payment pursuant to this Article 8 shall
pay any and all taxes levied on such payment. If applicable Laws require that
taxes be deducted and withheld from a payment made pursuant to this Article 8,
the remitting Party shall (i) deduct those taxes from the payment; (ii) pay the
taxes to the proper taxing authority; and (iii) send evidence of the obligation
together with proof of payment to the other Party within sixty (60) days
following that payment.

(c) Tax Residence Certificate. A Party (including any entity to which this
Agreement may be assigned, as permitted under Section 15.5) receiving a payment
pursuant to this Article 8 shall provide the remitting Party appropriate
certification from relevant revenue authorities that such Party is a tax
resident of that jurisdiction, if such receiving Party wishes to claim the
benefits of an income tax treaty to which that jurisdiction is a party. Upon the
receipt thereof, any deduction and withholding of taxes shall be made at the
appropriate treaty tax rate.

(d) Assessment. Either Party may, at its own expense, protest any assessment,
proposed assessment, or other claim by any Governmental Authority for any
additional amount of taxes, interest or penalties or seek a refund of such
amounts paid if permitted to do so by applicable Law. The Parties shall
cooperate with each other in any protest by providing records and such
additional information as may reasonably be necessary for a Party to pursue such
protest.

8.10 Additional License Agreements. Upon Cell Genesys’ written request, the
Parties shall negotiate in good faith the terms of and enter into one or more
separate, written agreements (each, a “License Agreement”) pursuant to which
Takeda shall grant Cell Genesys (i) [*], in each case (i) to (iii) solely for
the purpose of Cell Genesys, its Affiliates or any Third Party licensees to
develop, obtain and/or maintain regulatory approvals, commercialize, make, have
made, use, sell, offer for sale, and import anywhere in the world GVAX products
outside the Field. For clarity, in no event will Takeda be obligated to grant
[*] to Cell Genesys. The

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

45.



--------------------------------------------------------------------------------

License Agreement(s) shall be negotiated in good faith by the Parties and shall
contain commercially reasonable financial and other terms commonly found in
license agreements for similar products for similar uses and consistent with the
criteria set forth in Diligent Efforts. If the Parties do not agree upon the
terms of a License Agreement in the case of a license for [*] described above
within ninety (90) days after initiating negotiations, [*].

ARTICLE 9

INTELLECTUAL PROPERTY MATTERS

9.1 Ownership of Inventions. Each Party shall own any inventions made solely by
its own employees, agents, or independent contractors in the course of
conducting its activities under this Agreement, together with all intellectual
property rights therein (“Sole Inventions”). The Parties shall jointly own any
inventions that are made jointly by employees, agents, or independent
contractors of each Party in the course of performing activities under this
Agreement, together with all intellectual property rights therein (“Joint
Inventions”). Inventorship shall be determined in accordance with U.S. patent
laws. Subject to the terms of this Agreement (including without limitation the
licenses granted in Article 2 and Section 2.3), each Party may use and practice
the Joint Inventions for any purpose and may assign, license or otherwise
transfer or exploit its rights to the Joint Inventions to an Affiliate or Third
Party, without the other Party’s consent and without a duty of accounting to the
other Party.

9.2 Disclosure of Inventions. Each Party shall promptly disclose to the other
any invention disclosures, or other similar documents, submitted to it by its
employees, agents or independent contractors describing inventions that are
either Sole Inventions or Joint Inventions, and all Information relating to such
inventions to the extent necessary for the preparation, filing and maintenance
of any Patent with respect to such invention.

9.3 Prosecution of Patents.

(a) Cell Genesys Patents. [*].

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

46.



--------------------------------------------------------------------------------

(b) Takeda Patents. [*].

(c) Joint Patents. [*].

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

47.



--------------------------------------------------------------------------------

(d) Cooperation in Prosecution. Each Party shall provide the other Party all
reasonable assistance and cooperation in the Patent prosecution efforts provided
above in this Section 9.3, including providing any necessary powers of attorney
and executing any other required documents or instruments for such prosecution,
as well as further actions as set forth below.

(i) The Parties shall respectively prepare, file, maintain and prosecute the
Cell Genesys Patents, Joint Patents, and Takeda Patents as set forth in this
Section 9.3, subject to the terms of the Upstream Agreements. As used herein,
“prosecution” of such Patents shall include, without limitation, all
communication and other interaction with any patent office or patent authority
having jurisdiction over a patent application in connection with pre-grant
proceedings. Post-grant proceedings shall be governed by Section 9.8(b).

(ii) All communications between the Parties relating to the preparation, filing,
prosecution or maintenance of the Cell Genesys Patents and Takeda Patents,
including copies of any draft or final documents or any communications received
from or sent to patent offices or patenting authorities with respect to such
Patents, shall be considered Confidential Information and subject to the
confidentiality provisions of Article 12.

(iii) Assignments in the Cell Genesys Patents and Takeda Patents shall be
effected as follows: (1) employees or agents of Takeda that are named as
inventors on the Takeda Patents shall assign their interest in such Patents to
Takeda; (2) employees or agents of Cell Genesys that are named as inventors on
the Cell Genesys Patents shall assign their interest in such Patents to Cell
Genesys; and (3) Takeda and Cell Genesys shall assign their respective ownership
interest in the Takeda Patents and Cell Genesys Patents, as applicable, to the
other Party pursuant to Article 9. Any such assignment shall be subject to the
rights and interests of each Party as set forth in Article 2.

9.4 Patent Term Extensions in the Licensed Territory. The JSC will discuss and
recommend for which, if any, of the Patents within the Cell Genesys Patents,
Joint Patents, and Takeda Patents in the Licensed Territory the Parties should
seek Patent Term Extensions in the Licensed Territory. Cell Genesys, in the case
of the Cell Genesys Patents and Joint Patents, and Takeda in the case of the
Takeda Patents, shall have the final decision-making authority with respect to
applying for any such Patent Term Extensions in the Licensed Territory, and will
act with reasonable promptness in light of the development stage of Products to
apply for any such Patent Term Extensions, where it so elects; provided,
however, that if in a particular country or jurisdiction in the Licensed
Territory only one such Patent can obtain a Patent Term Extension,

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

48.



--------------------------------------------------------------------------------

then the Parties will consult in good faith to determine which such Patent
should be the subject of efforts to obtain a Patent Term Extension, and in any
event Cell Genesys’ decision on such matter will control in the case of a
disagreement. The Party that does not apply for an extension hereunder will
cooperate fully with the other Party in making such filings or actions, for
example and without limitation, making available all required regulatory data
and information and executing any required authorizations to apply for such
Patent Term Extension. All expenses incurred in connection with activities of
each Party with respect to the Patent(s) for which such Party seeks Patent Term
Extensions pursuant to this Section 9.4 shall be entirely borne by such Party.

9.5 Infringement of Patents by Third Parties.

(a) Notification. Each Party shall promptly notify the other Party in writing of
any existing or threatened infringement of the Cell Genesys Patents, Joint
Patents or Takeda Patents of which it becomes aware, and shall provide all
evidence in such Party’s possession demonstrating such infringement.

(b) Infringement of Cell Genesys Patents or Joint Patents.

[*].

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

49.



--------------------------------------------------------------------------------

(c) Infringement of Takeda Patents. [*].

(d) Settlement. [*].

(e) Allocation of Proceeds. [*].

9.6 Infringement of Third Party Rights in the Licensed Territory.

(a) Notice. [*].

(b) Defense. [*].

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

50.



--------------------------------------------------------------------------------

(c) Settlement; Licenses. [*].

9.7 Patent Marking. Takeda (or its Affiliate, sublicensee or distributor) shall
mark Products marketed and sold by Takeda (or its Affiliate, sublicensee or
distributor) hereunder with appropriate patent numbers or indicia at Cell
Genesys’ request and in accordance with the terms of the Upstream Agreements;
provided, however, that Takeda shall only be required to so mark such Products
to the extent such markings or such notices would impact recoveries of damages
or equitable remedies available under applicable law with respect to
infringements of patents in the Licensed Territory.

9.8 Patent Oppositions and Other Proceedings.

(a) Third-Party Patent Rights. If either Party desires to bring an opposition,
action for declaratory judgment, nullity action, interference, declaration for
non-infringement, reexamination or other attack upon the validity, title or
enforceability of a Patent owned or controlled by a Third Party and having one
or more claims that covers the Product, or the use, sale, offer for sale or
importation of the Product (except insofar as such action is a counterclaim to
or defense of, or accompanies a defense of, a Third Party’s claim or assertion
of infringement under Section 9.6, in which case the provisions of Section 9.6
shall govern), such Party shall so notify the other Party and the Parties shall
promptly confer to determine whether to bring such action or the manner in which
to settle such action. Takeda shall have the exclusive right, but not the
obligation, to bring at its own expense and in its sole control such action in
the Licensed Territory. If Takeda does not bring such an action in the Licensed
Territory, within [*] days of notification thereof pursuant to this
Section 9.8(a) (or earlier, if required by the nature of the proceeding), then
Cell Genesys shall have the right, but not the obligation, to bring, at Cell
Genesys’ sole expense, such action. The Party not bringing an action under this
Section 9.8(a) shall be entitled to separate representation in such proceeding
by counsel of its own choice and at its own expense, and shall cooperate fully
with the Party bringing such action. Any awards or amounts received in bringing
any such action shall be first allocated to reimburse the initiating Party’s
expenses in such action, and any remaining amounts shall be retained by such
Party.

(b) Parties’ Patent Rights. If any Cell Genesys Patent or Takeda Patent becomes
the subject of any proceeding commenced by a Third Party within the Licensed
Territory in connection with an opposition, reexamination request, action for
declaratory judgment, nullity action, interference or other attack upon the
validity, title or enforceability thereof (except insofar as such action is a
counterclaim to or defense of, or accompanies a defense of, an action for
infringement against a Third Party under Section 9.5, in which case the
provisions of Section 9.5 shall govern), then the Party responsible for filing,
preparing, prosecuting and maintaining such Patent as set forth in Section 9.3
hereof, shall control such defense at its own cost and expense.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

51.



--------------------------------------------------------------------------------

The controlling Party shall permit the non-controlling Party to participate in
the proceeding to the extent permissible under applicable Law, and to be
represented by its own counsel in such proceeding, at the non-controlling
Party’s expense. If either Party decides that it does not wish to defend against
such action, then the other Party shall have a backup right to assume defense of
such Third-Party action at its own expense. Any awards or amounts received in
defending any such Third-Party action shall be allocated between the Parties as
provided in Section 9.5(e).

(c) Patent Challenge. Cell Genesys will be permitted to terminate this Agreement
upon written notice to Takeda, effective upon receipt, if Takeda or any of its
Affiliates, directly or indirectly: (i) initiate or request an interference,
opposition proceeding or request for ex parte or inter-parties reexamination
with respect to any Cell Genesys Patent, (ii) make, file or maintain any claim,
demand, lawsuit or cause of action to challenge the validity or enforceability
of any an Cell Genesys Patent, or (ii) oppose any Patent Term Extension with
respect to any Cell Genesys Patent (each, a “Patent Challenge”). Takeda will
include provisions in all agreements granting sublicenses under Takeda’s rights
hereunder providing that if the sublicensee or any of its Affiliates undertake a
Patent Challenge, Takeda may terminate all sublicenses under the Cell Genesys
Patents granted to such sublicensee. If a sublicensee (or an Affiliate of such
sublicensee) undertakes a Patent Challenge, then Takeda upon receipt of notice
thereof from Cell Genesys, will terminate all sublicenses under the Cell Genesys
Patents granted to such sublicensee in the applicable sublicense agreement. If
Takeda fails to so terminate such sublicenses, then Cell Genesys may terminate
this Agreement upon written notice to Takeda, effective upon receipt.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

10.1 Mutual Representations and Warranties. Each Party hereby represents,
warrants, and covenants (as applicable) to the other Party as follows:

(a) Corporate Existence and Power. As of the Effective Date, it is a company or
corporation duly organized, validly existing, and in good standing under the
laws of the jurisdiction in which it is incorporated, and has full corporate
power and authority and the legal right to own and operate its property and
assets and to carry on its business as it is now being conducted and as
contemplated in this Agreement, including, without limitation, the right to
grant the licenses granted by it hereunder.

(b) Authority and Binding Agreement. As of the Effective Date, (i) it has the
corporate power and authority and the legal right to enter into this Agreement
and perform its obligations hereunder; (ii) it has taken all necessary corporate
action on its part required to authorize the execution and delivery of the
Agreement and the performance of its obligations hereunder; and (iii) the
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, and binding obligation of such Party that is
enforceable against it in accordance with its terms.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

52.



--------------------------------------------------------------------------------

(c) No Conflict; Covenant. It is not a party to any agreement that would
materially prevent it from granting the rights granted to the other Party under
this Agreement or performing its obligations under the Agreement.

(d) No Debarment. In the course of the development of Products, each Party shall
not use, during the Term, any employee or consultant who has been debarred by
any Regulatory Authority, or, to the best of such Party’s knowledge, is the
subject of debarment proceedings by a Regulatory Authority.

(e) Conduct of Activities. Each Party’s Development of the Product in the Field
for the Licensed Territory shall be conducted in a manner consistent with
Diligent Efforts and with the following: (i) in the case of Takeda, to its Best
Knowledge at the time of initiating any activity in connection with such
Development, not adversely impacting Cell Genesys’ or its Third Party partner’s
own development or commercialization efforts for GVAX products outside the
Field, provided that the foregoing shall not obligate Takeda to take any action
that would materially and adversely impact the value of the Product in the
Shared Territory in the Field, and (ii) in the case of Cell Genesys, not
adversely impacting Takeda’s or its sublicensees’ Development or
Commercialization efforts for Products in the Licensed Territory for the Field.
Nothing contained in this Section 10.1(e) shall be construed as imposing a
non-compete obligation on either of the Parties.

10.2 Additional Representations and Warranties of Cell Genesys. Cell Genesys
represents and warrants to Takeda as follows:

(a) Non-Infringement of Cell Genesys Technology by Third Parties. As of the
Effective Date, to Cell Genesys’ Best Knowledge, there are no ongoing activities
by Third Parties that would constitute infringement or misappropriation of the
Cell Genesys Technology within the Licensed Territory.

(b) Non-Infringement of Third Party Rights. As of the Effective Date, to Cell
Genesys’ Best Knowledge, none of the manufacture, use or the sale of the Product
(as defined in Section 1.69(a)) in the Licensed Territory infringes any valid
enforceable claim of an existing Patent owned by a Third Party.

(c) Non-Claims of Third Party Rights. As of the Effective Date, Cell Genesys has
not received any verbal or written claim or demand of any person or entity that
the manufacture, use, or sale of the Product (as defined in Section 1.69(a)) in
the Licensed Territory infringes a Third Party Patent.

(d) Cell Genesys Patents Not Invalid or Unenforceable. As of the Effective Date,
the Cell Genesys Patents exist, and the issued patents in the Cell Genesys
Patents have not been held invalid or unenforceable, in whole or in part, by a
court or other governmental agency of competent jurisdiction;

(e) No Encumbrances. As of the Effective Date, all Patents and all know-how
owned by Cell Genesys or licensed from a Third Party that are necessary or
useful to Develop,

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

53.



--------------------------------------------------------------------------------

Commercialize and Distribute Product (as defined in Section 1.69(a)) in the
Field in the Licensed Territory are (i) free and clear of any encumbrance, lien,
or claim of ownership or license by any Third Party, including but not limited
to [*]; provided that Patents and know-how owned by Cell Genesys or licensed
from a Third Party are subject to a [*] and for no other purpose, including
without limitation any commercial purpose or other research unrelated to the
[*], and (ii) licensed to Takeda as provided in Article 2; provided that Patents
and know-how licensed from Third Parties are subject to the terms of the
Upstream Agreements;

(f) Disclosure. Prior to the Effective Date, Cell Genesys made available to
Takeda, or provided Takeda with, copies of all information with respect to the
Product (as defined in Section 1.69(a)) as requested by Takeda in writing. In
addition, as of the Effective Date Cell Genesys has disclosed to Takeda any
material information known to Cell Genesys as of such date with respect to
(i) the safety of the Product (as defined in Section 1.69(a)), (ii) the efficacy
of such Product (as defined in Section 1.69(a)), (iii) any then-existing
circumstance which would be reasonably likely to prohibit or prevent the
Development, Manufacturing and/or Commercialization of the Product (as defined
in Section 1.69(a)) in the Licensed Territory;

(g) Non-Action or Claim. As of the Effective Date, to Cell Genesys’ Best
Knowledge, there are no actual, pending, alleged or threatened adverse actions,
suits, claims, interferences or formal governmental investigations involving the
Product (as defined in Section 1.69(a)) and/or the Cell Genesys Technology
relating to the Product (as defined in Section 1.69(a)) by or against Cell
Genesys or any of its Affiliates in or before any court, governmental or
regulatory authority. In particular, as of the Effective Date, to its Best
Knowledge, there is no pending or threatened product liability action involving
the Product (as defined in Section 1.69(a)). As of the Effective Date, to Cell
Genesys’ Best Knowledge, there are no claims, judgments or settlements against
or owed by Cell Genesys relating to the Cell Genesys Technology or the Product
(as defined in Section 1.69(a)).

(h) Regulatory Materials and Studies. To Cell Genesys’ Best Knowledge, all
Regulatory Materials Controlled by Cell Genesys in existence as of the Effective
Date and to which Takeda has rights of use or reference hereunder, including the
Regulatory Materials described in Section 5.1, have been prepared, maintained
and retained in accordance with applicable Laws. All preclinical and clinical
studies conducted with respect to the Product (as defined in Section 1.69(a)) in
connection with the preparation of such Regulatory Materials, including such
studies from which the data described in Section 5.1 are derived, have been
conducted substantially in accordance with applicable Laws by persons with
appropriate education, knowledge and experience. As of the Effective Date, Cell
Genesys has not been debarred and is not subject to debarment, in each case
pursuant to Section 306 of the FD&C Act or any similar law or regulation in any
jurisdiction outside the Shared Territory.

(i) Upstream Agreements. As of the Effective Date, to Cell Genesys’ Best
Knowledge, Cell Genesys is not in breach of any of the Upstream Agreements.

10.3 Disclaimer. Takeda understands that the Products are the subject of ongoing
clinical research and development and that Cell Genesys cannot assure the safety
or usefulness of Products. In addition, Cell Genesys makes no warranties except
as set forth in this Article 10 concerning the Cell Genesys Technology.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

54.



--------------------------------------------------------------------------------

10.4 No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD
PARTY INTELLECTUAL PROPERTY RIGHTS, IS MADE OR GIVEN BY OR ON BEHALF OF A PARTY.
ALL REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

ARTICLE 11

INDEMNIFICATION

11.1 Indemnification by Cell Genesys. Cell Genesys shall defend, indemnify, and
hold Takeda and Takeda’s officers, directors, employees, and agents (the “Takeda
Indemnitees”) harmless from and against any and all Third Party claims, suits,
proceedings, damages, expenses (including court costs and reasonable attorneys’
fees and expenses), and recoveries (collectively, “Claims”) to the extent that
such Claims arise out of, are based on, or result from (a) the Development,
Manufacture, storage, handling, use, promotion, sale, offer for sale, and
importation of Products by or on behalf of Cell Genesys or its Affiliates,
distributors (other than Takeda), sublicensees (other than Takeda), or contract
manufacturers (the “Cell Genesys Group”) (unless and to the extent such
liability for Manufacturing activities are covered by separate indemnification
pursuant to the Supply Agreement, which in such event will control), or (b) the
breach of any representation, warranty or covenant of Cell Genesys in this
Agreement, or (c) the willful misconduct or negligent acts of Cell Genesys, its
Affiliates, or the officers, directors, employees, or agents of Cell Genesys or
its Affiliates. The foregoing indemnity obligation shall not apply to the extent
that (i) the Takeda Indemnitees fail to comply with the indemnification
procedures set forth in Section 11.3 and Cell Genesys’ defense of the relevant
Claims is prejudiced by such failure, or (ii) any Claim arises from, is based
on, or results from any activity for which Takeda is obligated to indemnify the
Cell Genesys Indemnitees under Section 11.2.

11.2 Indemnification by Takeda. Takeda shall defend, indemnify, and hold Cell
Genesys and Cell Genesys’ officers, directors, employees, and agents (the “Cell
Genesys Indemnitees”) harmless from and against any and all Claims to the extent
that such Claims arise out of, are based on, or result from (a) the Development,
storage, handling, Distribution, use, Manufacture (unless and to the extent
liability for Manufacturing activities are covered by separate indemnification
pursuant to the Supply Agreement, which in such event will control) promotion,
sale, offer for sale, and importation of Products by Takeda or its Affiliates,
or its or their sublicensees, or distributors, or (b) the breach of any
representation, warranty or covenant of Takeda set forth in this Agreement, or
(c) the willful misconduct or negligent acts of Takeda or its Affiliates, or the
officers, directors, employees, or agents of Takeda or its Affiliates. The
foregoing indemnity obligation shall not apply to the extent that (i) the Cell
Genesys Indemnitees

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

55.



--------------------------------------------------------------------------------

fail to comply with the indemnification procedures set forth in Section 11.3 and
Takeda’s defense of the relevant Claims is prejudiced by such failure, or
(ii) any Claim arises from, is based on, or results from any activity for which
Cell Genesys is obligated to indemnify the Takeda Indemnitees under
Section 11.1.

11.3 Indemnification Procedures. The Party claiming indemnity under this Article
11 (the “Indemnified Party”) shall give written notice to the Party from whom
indemnity is being sought (the “Indemnifying Party”) in a reasonably timely
manner after learning of such Claim. The Indemnified Party shall provide the
Indemnifying Party with reasonable assistance, at the Indemnifying Party’s
expense, in connection with the defense of the claim for which indemnity is
being sought. The Indemnified Party may participate in and monitor such defense
with counsel of its own choosing at its sole expense; provided, however, the
Indemnifying Party shall have the right to assume and conduct the defense of the
claim with counsel of its choice. The Indemnifying Party shall not settle any
claim without the prior written consent of the Indemnified Party, not to be
unreasonably withheld, unless the settlement involves only the payment of money.
So long as the Indemnifying Party is actively defending the claim in good faith,
the Indemnified Party shall not settle any such claim without the prior written
consent of the Indemnifying Party. If the Indemnifying Party does not assume and
conduct the defense of the claim as provided above, (a) the Indemnified Party
may defend against, and consent to the entry of any judgment or enter into any
settlement with respect to the claim in any manner the Indemnified Party may
deem reasonably appropriate (and the Indemnified Party need not consult with, or
obtain any consent from, the Indemnifying Party in connection therewith), and
(b) the Indemnifying Party will remain responsible to indemnify the Indemnified
Party as provided in this Article 11.

11.4 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 11.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 11.1 OR 11.2, OR DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE 12.

11.5 Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies
similarly situated at all times during which any Product is being clinically
tested in human subjects or commercially distributed or sold by such Party. It
is understood that such insurance shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this Article 11. Each Party shall provide the other Party with written evidence
of such insurance upon request. Each Party shall provide the other Party with
written notice at least thirty (30) days prior to the cancellation, non-renewal
or material change in such insurance or self-insurance which materially
adversely affects the rights of the other Party hereunder.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

56.



--------------------------------------------------------------------------------

ARTICLE 12

CONFIDENTIALITY

12.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties during a period that is
the longer of (i) the Term, or (ii) [*] years from the Effective Date, each
Party agrees that it shall keep confidential and shall not publish or otherwise
disclose and shall not use for any purpose other than as provided for in this
Agreement any Confidential Information furnished to it by the other Party
pursuant to this Agreement except for that portion of such information or
materials that the receiving Party can demonstrate by competent written proof:

(a) was already known to the receiving Party or its Affiliate, other than under
an obligation of confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was disclosed to the receiving Party or its Affiliate by a Third Party who
has a legal right to make such disclosure; or

(e) was independently discovered or developed by the receiving Party or its
Affiliate without the aid, application, or use of the disclosing Party’s
Confidential Information, as evidenced by a contemporaneous writing.

12.2 Authorized Disclosure. Each Party may disclose Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the following situations:

(a) regulatory filings and other filings with Governmental Authorities,
including filings with the Securities and Exchange Commission or other relevant
exchange on which such Party is listed;

(b) prosecuting or defending litigation;

(c) complying with applicable Laws;

(d) disclosure to its employees, agents, consultants, and any bona fide Third
Party potential (sub)-licensees (including potential Third Party licensees or
collaborators) only on a need-to-know basis and solely as necessary in
connection with the performance of or as otherwise contemplated by this
Agreement, provided that in each case the recipient of such Confidential
Information must agree to be bound by similar obligations of confidentiality and
non-use at least as equivalent in scope as those set forth in this Article 12
prior to any such disclosure; and

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

57.



--------------------------------------------------------------------------------

(e) disclosure of the material terms of this Agreement to any bona fide
potential investor, investment banker, acquiror, merger partner, licensees,
sublicensees or other potential or actual financial or commercial partner;
provided that in connection with such disclosure, the disclosing Party shall use
all reasonable efforts to inform each recipient of the confidential nature of
such Confidential Information and cause each recipient of such Confidential
Information to treat such Confidential Information as confidential.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to clause
(a) through (c) of this Section 12.2, it will, except where impracticable, give
reasonable advance notice to the other Party of such disclosure and use diligent
efforts to secure confidential treatment of such information. In any event, the
Parties agree to take all reasonable action to avoid disclosure of Confidential
Information hereunder. Each Party will be responsible for any acts or omissions
of any Third Party to which such Party discloses Confidential Information in
accordance with this Section 12.2.

12.3 Publicity.

(a) The Parties shall make a joint public announcement of the execution of this
Agreement in the form attached as Exhibit F, which shall be issued at a time to
be mutually agreed by the Parties.

(b) Neither Party shall issue any additional press release or other publicity
materials, or make any public presentation with respect to the terms or
conditions of, this Agreement or the programs or efforts being conducted by the
other Party hereunder, in each case without the prior written consent of the
other Party. This restriction shall not apply to any future disclosures required
by law or regulation, including as may be required in connection with any
filings made with, or by the requirements of the securities exchange on which
such Party’s securities are traded; provided, that the disclosing Party (i) use
all reasonable efforts to inform the other Party at least three (3) business
days prior to making any such disclosures and cooperate with the other Party in
seeking a protective order or other appropriate remedy (including redaction) and
(ii) whenever possible, request confidential treatment of such information. In
addition, where required by law or by the regulations of the applicable
securities exchange upon which a Party may be listed, such Party shall have the
right to make a press release announcing the achievement of each milestone under
this Agreement as it is achieved, and the achievements of Regulatory Approvals
in the Licensed Territory as they occur, subject only to the review procedure
set forth in the preceding sentence. In relation to the other Party’s review of
such an announcement, such other Party may make specific, reasonable comments on
such proposed press release within the prescribed time for commentary, but shall
not withhold its consent to disclosure of the information that the relevant
milestone has been achieved and triggered a payment hereunder. Neither Party
shall be required to seek the permission of the other Party to repeat any
information regarding the terms of this Agreement that has already been publicly
disclosed by such Party, or by the other Party, in accordance with this
Section 12.3.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

58.



--------------------------------------------------------------------------------

ARTICLE 13

TERM AND TERMINATION

13.1 Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 13, shall remain in effect,
on a Product-by-Product basis and on a country-by-country basis, until the
expiration of the Royalty Term of such Product in such country.

13.2 Early Termination.

(a) Unilateral Termination by Takeda Prior to First Commercial Sale. Prior to
First Commercial Sale in the Licensed Territory, Takeda shall have the right to
terminate this Agreement, for any or no reason upon [*] written notice, either
(i) in its entirety, or (ii) country by country.

(b) Unilateral Termination by Takeda After First Commercial Sale. Effective only
after First Commercial Sale, Takeda shall have the right to terminate this
Agreement, for any or no reason, upon [*] written notice to Cell Genesys, either
(i) in its entirety, or (ii) country by country; provided, that no termination
under this Section 13.2(b) shall become effective prior to the second
anniversary of such First Commercial Sale(s) in the relevant country(ies).

(c) Unilateral Termination by Takeda for Lack of Commercial Viability. Effective
only after the First Commercial Sale, Takeda shall have the right to terminate
this Agreement in its entirety or country by country upon [*] written notice to
Cell Genesys, if Takeda determines in good faith that the continued Development
and Commercialization of the Product under this Agreement in its entirety or
country by country is and will not be commercially viable or profitable;
provided, that no such termination shall become effective prior to (i) the first
anniversary of the First Commercial Sale in any country in the Licensed
Territory, or (ii) six months following the First Commercial Sale in any country
in the Licensed Territory in the case where an applicable Law of any
Governmental Authority results in a materially adverse market environment for
the Commercialization of the Product which is not likely to abate before the
first anniversary of the First Commercial Sale in any country in the Licensed
Territory. The determination of profitability and commercial viability under
this Section 13.2(c) shall be made on the basis of Diligent Efforts and taking
into account financial projections suitable to support Commercialization of the
Product on the terms set forth in this Agreement.

13.3 Termination for Breach. Cell Genesys shall have the right to terminate this
Agreement upon written notice to Takeda for material breach by Takeda of its
obligations under this Agreement if, after receiving written notice identifying
such material breach, Takeda fails to cure such material breach within [*] from
the date of such notice (or within [*] notice in the event such breach is solely
based upon Takeda’s failure to pay any undisputed amounts due Cell Genesys
hereunder). Takeda shall have the right to terminate this Agreement upon written
notice to Cell Genesys for material breach by Cell Genesys of its obligations
under this Agreement if, after receiving written notice identifying such
material breach, Cell Genesys fails

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

59.



--------------------------------------------------------------------------------

to cure such breach within [*] from the date of such notice (or within [*]
notice in the event such breach is solely based upon Cell Genesys’ failure to
pay or credit any undisputed amounts due Takeda hereunder).

13.4 Termination for Safety. Takeda shall have the right to terminate this
Agreement with at least [*] written notice at any time (i) if, subject to
Section 14.3(b), [*] determine in good faith and in consideration of Diligent
Efforts that the risk/benefit profile of the Product is such that the Product
cannot continue to be Developed or administered to patients safely (and not for
commercial reasons), or (ii) upon the occurrence of serious adverse events
related to the use of Product that cause Takeda to reasonably conclude that the
continued use of Product by patients will result in patients being exposed to a
product in which the risks outweigh the benefits. For clarity, the pursuit of
discussions under Section 14.3(b) shall not eliminate Takeda’s termination right
under this Section 13.4. Upon any such termination, (x) the Parties shall
reasonably cooperate with each other in the wind-down and/or, if applicable,
transition of all the activities from Takeda to Cell Genesys, or such Third
Party designated by Cell Genesys, (y) the provisions of Section 13.5(a), (b),
(d), (e), (f) and (g) shall apply, and (z) the provisions of Section 5.7(d)
shall continue to apply with respect to the regulatory reporting obligations of
either Party.

13.5 Effect of Termination for Takeda. The following provisions shall apply if
(i) Takeda terminates this Agreement in its entirety or with respect to certain
countries pursuant to Section 13.2(a), (b), or (c), or (ii) Cell Genesys
terminates this Agreement in its entirety under Section 13.3 due to Takeda’s
material uncured breach, and following a final, non-appealable judgment pursuant
to Section 14.3 of Takeda’s material breach of this Agreement (unless Takeda in
writing does not dispute Cell Genesys’ determination of Takeda’s material
breach).

(a) Outstanding Obligations. Takeda shall be responsible for any outstanding
payment obligations of Takeda that existed or accrued prior to the effective
date of termination with respect to the terminated countries.

(b) Product Supply Costs. [*].

(c) Development Expenses. [*].

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

60.



--------------------------------------------------------------------------------

(d) Wind-Down. [*].

(e) Regulatory Materials; Data. [*].

(f) Takeda License.

[*].

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

61.



--------------------------------------------------------------------------------

(g) Transition Assistance. For [*] following the effective date of such
termination, Takeda shall provide such assistance, at no cost to Cell Genesys,
as may be reasonably necessary or useful for Cell Genesys to commence or
continue Developing, Manufacturing, Distributing or Commercializing Products in
the Licensed Territory or the terminated countries, as applicable, to the extent
Takeda is then performing or having performed such activities, including without
limitation transferring or amending as appropriate, upon request of Cell
Genesys, any agreements or arrangements with Third Party vendors to Develop,
Manufacture, Distribute or Commercialize Products in the Licensed Territory or
terminated countries, as applicable. To the extent that any such contract
between Takeda and a Third Party is not assignable to Cell Genesys, then Takeda
shall reasonably cooperate with Cell Genesys to arrange to continue to and
provide such services from such entity or so long as may be reasonably necessary
to transition such services, but in no event for more than [*] following the
effective date of such termination. Takeda and Cell Genesys each shall exercise
Diligent Efforts to complete any and all of such transition activities as soon
as practicable.

(h) Termination of Licenses. For clarity, upon any termination of this Agreement
by Takeda under Section 13.2(a), (b), or (c), or by Cell Genesys under
Section 13.3, the licenses granted to Takeda under this Agreement for such
terminated country(ies) shall terminate.

(i) Partial Termination. In the event of a termination by Takeda under
Section 13.2(a), (b), or (c) for a particular country, such country shall be
deemed excluded from the definition of Licensed Territory.

13.6 Effect of Termination for Cell Genesys. If Takeda has the right to
terminate this Agreement pursuant to Section 13.3 and elects not to exercise
such right, then the following shall apply (in addition to any other rights and
obligations under Section 13.3 or otherwise under this Agreement with respect to
such termination):

(a) Legal Remedies. Cell Genesys shall continue to be liable to Takeda for any
uncured material breach, and Takeda shall be entitled to pursue all legal and
equitable remedies arising from such material breach that are available to it.
Following a final, non-appealable judgment pursuant to Section 14.3 (unless Cell
Genesys in writing does not dispute Takeda’s determination of Cell Genesys’
material breach), of Cell Genesys’ material breach of this Agreement, Takeda may
elect, in lieu of receiving a payment of such damages from Cell Genesys, to
offset Takeda’s future payment obligations to Cell Genesys under this Agreement
by the amount of damages determined and awarded to Takeda pursuant to
Section 14.3 (or agreed to in writing by the Parties pursuant to
Section 14.5(b)).

(b) Committee Representation; Decision-Making. If Cell Genesys’ material breach
of this Agreement remains uncured, then, upon the expiration of the cure period
provided

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

62.



--------------------------------------------------------------------------------

in Section 13.3, Takeda may also elect to require Cell Genesys to withdraw from
the Committees established pursuant to Article 3, and in such event, Cell
Genesys shall no longer have the right to participate in the activities of, and
decision-making by, the Committees as provided in Articles 3 and 14.

13.7 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Cell Genesys are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that Takeda, as the licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code. The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against Cell Genesys under the
U.S. Bankruptcy Code, Takeda shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, which, if not already in Takeda’s
possession, shall be promptly delivered to it (a) upon any such commencement of
a bankruptcy proceeding upon Takeda’s written request therefor, unless Cell
Genesys elects to continue to perform all of its obligations under this
Agreement or (b) if not delivered under clause (a), following the rejection of
this Agreement by Cell Genesys upon written request therefor by Takeda.

13.8 Survival. The following provisions shall survive any expiration or
termination of this Agreement for the period of time specified in the applicable
section or, if no time is specified, indefinitely: Articles 1, 8 (solely with
respect to payments that are due as of the effective date of such expiration or
termination, or that become due in connection with such expiration or
termination), 11, 12, 14, and 15, and Sections 4.3(d), 4.6, 5.7(d), 5.9, 8.8,
8.9, 9.1, 9.2, 9.3, 10.3, 10.4, 13.4, 13.5, 13.6, and 13.8. Termination or
expiration of this Agreement for any reason shall not release a Party from any
liability or obligation that already has accrued prior to such expiration or
termination, nor affect the survival of any provision hereto to the extent it is
expressly stated to survive such termination.

ARTICLE 14

DISPUTE RESOLUTION

14.1 Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise during the Term which relate to either Party’s rights
and/or obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to litigation.
To accomplish this objective, the Parties agree to follow the procedures set
forth in this Article 14 to resolve any controversy or claim arising out of,
relating to or in connection with any provision of this Agreement, if and when a
dispute arises under this Agreement.

14.2 Referred from Committee.

(a) General. Except as provided in Section 14.3(b), with respect to disputes
arising from a Committee pursuant to the terms of Article 3, either Party may,
by written notice to

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

63.



--------------------------------------------------------------------------------

the other Party, have such dispute referred to each Party’s Designated Executive
for attempted resolution by good faith negotiations within thirty (30) days
after such notice is received, or shorter if necessary to ensure patient safety
or compliance with applicable Laws. If the Designated Executives are not able to
resolve such dispute within such thirty (30) day period, then if such dispute
does not relate to a matter described in Section 14.2(b), either Party may at
any time thereafter pursue any legal, equitable or other remedy available to it
in accordance with this Article 14.

(b) Specific Decision-Making Rights. Except as provided in Section 14.3(b), if
the Designated Executives of the Parties are not able to resolve a dispute
within the thirty (30) day period described above, and the matter is related to
one of the areas listed below, then each of Cell Genesys and Takeda shall have
the unilateral right to settle such matter as provided below.

(i) Cell Genesys Decisions. [*].

(ii) Takeda Decisions. [*].

14.3 Arising Between the Parties.

(a) General Matters. Except as provided in Section 14.3(b) and except in
connection with the matters described in Sections 8.2, 8.10, 13.5(f) and 14.2,
with respect to all other disputes arising between the Parties and not from a
Committee, including, without limitation, any alleged failure to perform, or
breach of, this Agreement, or any issue relating to the interpretation or
application of this Agreement, if the Parties are unable to resolve such dispute
within thirty (30) days after such dispute is first identified by either Party
in writing to the other, the Parties shall refer such dispute to the Designated
Executive for each Party for attempted resolution by good faith negotiations
within thirty (30) days after such notice is received. With respect to any
dispute regarding an alleged material breach of this Agreement and termination
under Section 13.3, if such dispute is not resolved by such Designated
Executives within such period, then either Party may submit such dispute to
mediation in accordance with Section 14.5.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

64.



--------------------------------------------------------------------------------

With respect to any other dispute that is not resolved by such Designated
Executives within such period, either Party may at any time thereafter pursue
any legal, equitable or other remedy available to it in accordance with this
Article 14 and such dispute shall be submitted to a court of competent
jurisdiction in the State of New York, United States of America. Each Party
hereby consents to venue and personal jurisdiction in, and agrees to service of
process issued or authorized by, such court.

(b) Safety Matters. In the event that the Parties cannot agree to one opinion
with respect to an individual adverse event or other matter affecting the
health, safety or welfare of a patient, then, the Parties shall convene the
relevant Committee to discuss and seek resolution of such matter as
expeditiously as possible to ensure patient safety and compliance with
applicable Laws. In connection with such discussions, the Parties may convene
any joint working groups or outside consultants and/or experts in the subject
matter of the disagreement to assist the Parties to reach one opinion. If such
discussions do not result in one opinion between the Parties in a reasonably
timely fashion, then the most conservative opinion shall prevail.

14.4 Injunctive Relief. Nothing herein may prevent either Party from seeking a
preliminary injunction or temporary restraint order in order to prevent any
Confidential Information from being disclosed without appropriate authorization
under this Agreement.

14.5 Mediation.

(a) Binding; Certain Provisions. Any dispute, claim or controversy arising under
Sections 8.2, 8.10 or 13.5(f) shall be submitted to JAMS (or other mutually
agreed applicable entity) for binding mediation or similar procedure to render a
binding decision (as the Parties may agree). The mediator shall confer with the
Parties to design procedures to conclude the mediation, including, if necessary,
rendering a binding decision, within no more than sixty (60) days after
initiation. Except for an action to obtain equitable relief, as provided in
Section 14.5(c), neither Party may commence a civil action with respect to the
matters submitted to mediation. The outcome of the mediation or, if necessary,
the decision of the mediator shall be (i) in writing, stating the reasons for
such decision; (ii) based solely on the terms and conditions of this Agreement,
as interpreted, if applicable, in accordance with the laws of the State of New
York; and (iii) final and binding upon the Parties hereto; and (iv) enforceable
in any court of competent jurisdiction.

(b) Non-binding; Material Breach. Any dispute, claim or controversy regarding
any proposed termination of this Agreement for material breach under
Section 13.3 may be submitted by either Party, pursuant to Section 14.3(a), to
JAMS for non-binding mediation. If such matter is not resolved within forty-five
(45) days after initiation of mediation, then either Party may thereafter pursue
any legal, equitable or other remedy available to it in accordance with
Section 14.3(a). The mediator shall confer with the Parties to design procedures
to conclude the mediation within no more than forty-five (45) days after
initiation. Except for an action to obtain equitable relief, as provided in
Section 14.5(c), neither Party may commence a civil action with respect to the
matters submitted to mediation until at least forty-five (45) days after
initiation of mediation. Mediation may continue after the commencement of a
civil action, if the Parties mutually agree.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

65.



--------------------------------------------------------------------------------

(c) Procedure. Either Party may commence mediation by providing to JAMS and the
other Party a written request for mediation, setting forth the subject of the
dispute and the relief requested. The Parties shall promptly confer in an effort
to select a mediator from the JAMS panel of neutrals by mutual agreement. In the
absence of such an agreement within ten (10) days of initiation of the
mediation, the mediator shall be selected by JAMS. The Parties covenant that
they will participate in the mediation in good faith, and that they will share
equally in its costs. All offers, promises, conduct and statements, whether oral
or written, made in the course of the mediation by any of the Parties, their
agents, employees, experts and attorneys, and by the mediator and any JAMS
employees, are confidential, privileged and inadmissible for any purpose,
including impeachment, in any litigation or other proceeding involving the
parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation. Either Party may seek equitable relief prior to the mediation to
preserve the status quo pending the completion of that process. The provisions
of this Section 14.5 may be enforced by any court of competent jurisdiction, and
the Party seeking enforcement shall be entitled to an award of all costs, fees
and expenses, including attorneys’ fees, to be paid by the Party against whom
enforcement is ordered. Either Party’s failure to perform any obligation under
this Agreement due to a pending good faith mediation proceeding or request to
commence mediation shall not be deemed to be a material breach of this
Agreement.

ARTICLE 15

MISCELLANEOUS

15.1 Entire Agreement; Amendment. This Agreement, including the Exhibits hereto,
sets forth the complete, final and exclusive agreement and all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto with respect to the subject matter hereof and
supersedes, as of the Effective Date, all prior and contemporaneous agreements
and understandings between the Parties with respect to the subject matter
hereof; provided, that the Confidential Disclosure Agreement between the Parties
dated January 17, 2007 shall continue in full force and effect in accordance
with its terms. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

15.2 Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including without limitation, an act of God, war, civil commotion,
terrorist act, labor

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

66.



--------------------------------------------------------------------------------

strike or lock-out, epidemic, failure or default of public utilities or common
carriers, destruction of production facilities or materials by fire, earthquake,
storm or like catastrophe, and failure of plant or machinery (provided that such
failure could not have been prevented by the exercise of skill, diligence, and
prudence that would be reasonably and ordinarily expected from a skilled and
experienced person engaged in the same type of undertaking under the same or
similar circumstances). Notwithstanding the foregoing, a Party shall not be
excused from making payments owed hereunder because of a force majeure affecting
such Party. If a force majeure persists for more than ninety (90) days, then the
Parties will discuss in good faith the modification of the Parties’ obligations
under this Agreement in order to mitigate the delays caused by such force
majeure.

15.3 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 15.3, and shall be deemed to have been given for all purposes (a) when
received, if hand-delivered or sent by confirmed facsimile or a reputable
courier service, or (b) five (5) business days after mailing, if mailed by first
class certified or registered airmail, postage prepaid, return receipt
requested.

 

If to Cell Genesys:  

Cell Genesys, Inc.

500 Forbes Boulevard

  South San Francisco, CA 94080  
Attn: Senior Vice President, Corporate Development   Fax: (650) 266-2920 With a
copy to:   Cooley Godward Kronish LLP   Five Palo Alto Square   3000 El Camino
Real   Palo Alto, CA 94306  
Attn: Barbara A. Kosacz, Esq., Kenneth J. Krisko, Esq. If to Takeda:  

Takeda Pharmaceutical Company Ltd.

1-1, Doshomachi 4-Chome, Chuo-ku

  Osaka 540-8645   Japan   Attn: General Manager, Global Licensing & Business
Development Department   Fax: (+81) 6-6204-2328 With a copy to:   Takeda
Pharmaceutical Company Limited   1-1, Doshomachi 4-Chome, Chuo-ku   Osaka
540-8645   Japan   Attn: General Manager, Legal Department   Fax: (+81)
6-6204-2055

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

67.



--------------------------------------------------------------------------------

And a copy to:   Takeda Pharmaceuticals North America, Inc.   One Takeda Parkway
  Deerfield, Illinois 60015   U.S.A.   Attn: Alliance Manager   Fax: (224)
554-7881

15.4 No Strict Construction; Headings. This Agreement has been prepared jointly
and shall not be strictly construed against either Party. Ambiguities, if any,
in this Agreement shall not be construed against any Party, irrespective of
which Party may be deemed to have authored the ambiguous provision. The headings
of each Article and Section in this Agreement have been inserted for convenience
of reference only and are not intended to limit or expand on the meaning of the
language contained in the particular Article or Section. Except where the
context otherwise requires, the use of any gender shall be applicable to all
genders, and the word “or” is used in the inclusive sense (and/or). The term
“including” as used herein means including, without limiting the generality of
any description preceding such term.

15.5 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that a Party may make such an assignment without the other Party’s
consent to Affiliates or to a successor to substantially all of the business of
such Party to which this Agreement relates, whether in a merger, sale of stock,
sale of assets or other transaction. Any successor or assignee of rights and/or
obligations permitted hereunder shall, in writing to the other Party, expressly
assume performance of such rights and/or obligations. The Cell Genesys
Technology, in the case of Cell Genesys as assignor or transferor, or the Takeda
Technology, in the case of Takeda as assignor or transferor, shall exclude any
Patents and Information (a) Controlled by any permitted assignee or transferee
prior to the effective date of such assignment or transfer of this Agreement to
such assignee or transferee and (b) not developed in connection with any
Product. Any permitted assignment shall be binding on the successors of the
assigning Party. Any assignment or attempted assignment by either Party in
violation of the terms of this Section 15.5 shall be null, void and of no legal
effect.

15.6 Performance by Affiliates. Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates. Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Agreement, and shall cause its Affiliates to comply with the provisions of
this Agreement in connection with such performance. Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement shall be
deemed a breach by such Party, and the other Party may proceed directly against
such Party without any obligation to first proceed against such Party’s
Affiliate.

15.7 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

15.8 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

68.



--------------------------------------------------------------------------------

is taken, the provision shall be considered severed from this Agreement and
shall not serve to invalidate any remaining provisions hereof. The Parties shall
make a good faith effort to replace any invalid or unenforceable provision with
a valid and enforceable one such that the objectives contemplated by the Parties
when entering this Agreement may be realized.

15.9 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

15.10 Independent Contractors. Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way. Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the Parties.

15.11 English Language; Governing Law. This Agreement was prepared in the
English language, which language shall govern the interpretation of, and any
dispute regarding, the terms of this Agreement. This Agreement and all disputes
arising out of or related to this Agreement or any breach hereof shall be
governed by and construed under the laws of the State of New York, without
giving effect to any choice of law principles that would require the application
of the laws of a different state.

15.12 Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement shall be
binding upon the delivery by each Party of an executed signature page to the
other Party, which may include by facsimile transmission.

15.13 Change of Control.

(a) Definition. For purposes of this Section 15.13, “Change of Control” of a
Party shall occur if (i) any person or entity not an Affiliate of such Party
acquires directly or indirectly the beneficial ownership of any voting security
of a Party, or if the percentage ownership of such person or entity in the
voting securities of a Party is increased through stock redemption, cancellation
or other recapitalization, and immediately after such acquisition or increase
such person or entity is, directly or indirectly, the beneficial owner of voting
securities representing fifty percent (50%) or more of the total voting power of
all of the then-outstanding voting securities of such Party; (ii) the
consummation of a merger, consolidation, recapitalization, or reorganization of
such Party, other than any such transaction which would result in stockholders
or equity holders of such Party or an Affiliate of such Party immediately prior
to such transaction owning at least fifty percent (50%) of the outstanding
securities of the surviving entity in such transaction immediately following
such transaction; or (iii) the stockholders or equity holders of a Party shall
approve a plan of complete liquidation of the Party or an agreement for the sale
or disposition by the Party of all or a substantial portion of the Party’s
assets, other than to an Affiliate.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

69.



--------------------------------------------------------------------------------

(b) Consequences. Takeda shall have the right, exercisable within sixty days
after the consummation of a Change of Control of Cell Genesys, but only one
(1) time during the Term, to either (i) revoke the Co-Promotion Option or
(ii) if Cell Genesys has already exercised the Co-Promotion Option, to terminate
Cell Genesys’ Co-Promotion rights, as applicable, in either case upon sixty
(60) days prior written notice to Cell Genesys or its acquiror.

[Signature Page Follows]

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

70.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Effective Date.

 

TAKEDA PHARMACEUTICAL COMPANY LIMITED     CELL GENESYS, INC. By:  

/s/ YASUCHIKA HASEGAWA

    By:  

/s/ STEPHEN SHERWIN

Name:   Yasuchika Hasegawa     Name:   Stephen A. Sherwin, MD Title:   President
    Title:   Chairman & CEO



--------------------------------------------------------------------------------

EXHIBIT A

PRODUCT DESCRIPTION

[*]

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.



--------------------------------------------------------------------------------

EXHIBIT A-1

SPECIFICATIONS

[*]

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.



--------------------------------------------------------------------------------

EXHIBIT B-1

CELL GENESYS PATENTS

[*]

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

1.



--------------------------------------------------------------------------------

[*]

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

2.



--------------------------------------------------------------------------------

SUB-LICENSED

[*]

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.



--------------------------------------------------------------------------------

EXHIBIT B-2

TAKEDA PATENTS

[*]

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.



--------------------------------------------------------------------------------

EXHIBIT B-3

UPSTREAM AGREEMENTS

[*]

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.



--------------------------------------------------------------------------------

EXHIBIT C

SHARED TERRITORY DEVELOPMENT PLAN

[*]

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.



--------------------------------------------------------------------------------

EXHIBIT D

CO-PROMOTION TERMS

1. General. Cell Genesys shall perform a portion of the aggregate Detailing
efforts to oncologists (the “Co-Promotion Target Audience”), subject to the
limits described in Section 6.12(b), which level shall be specified in the
notice of exercise of the Co-Promotion Option by Cell Genesys (“Election
Percentage”) in accordance with the terms of the Agreement, such aggregate
Detailing effort to be specified in the Commercialization Plan. Based on the
Election Percentage, the Co-Promotion Agreement shall be structured to reflect
the following:

 

•  

The allocation of Details for the Co-Promotion Target Audience will take into
consideration prescribing levels, geographic territory, centers of excellence
and other considerations as the Parties may agree.

 

•  

[*].

 

•  

Cell Genesys shall employ its expertise, best professional judgment and, where
applicable, its working relationships with the Co-Promotion Target Audience to
ensure that the sales force used for the promotion of the Product (the “Sales
Force”) Details the Products in a manner aimed at maximum appropriate
prescription generation.

 

•  

Each Party shall implement and maintain an appropriate incentive plan for the
sale of the Product for its sales force that provides an incentive on an
interval to be specified in the Co-Promotion Agreement and is weighted at a
level commensurate with the Product Detail position for the Product within the
total number of products handled by such sales force.

 

•  

Cell Genesys will provide the Detailing activities under this Agreement in
accordance with the most recent Commercialization Plan provided by Takeda.

2. Cell Genesys’ Ability to Terminate. Cell Genesys shall not terminate
co-promotion activities until [*].

3. Promotional Materials and Samples. Takeda will provide to Cell Genesys, [*],
reasonable quantities of promotional materials and product samples and/or sample

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

1.



--------------------------------------------------------------------------------

vouchers for the Product to support Cell Genesys’ co-promotion activities (it
being understood that the Co-Promotion Agreement also will describe the manner
in which the Products will be presented and described to the medical community
in any promotional materials as permitted by applicable law and the labeling for
the Product). Cell Genesys shall not and shall ensure that the Sales Force does
not make any changes in the promotional materials. Cell Genesys shall be
responsible for the costs of returning or destroying any unused product samples
and/or sample vouchers and promotional materials for the Product, subject to
Takeda’s sample accountability policies.

4. Training and Related Cell Genesys Sales Force Issues.

Takeda shall provide initial training to Cell Genesys’ sales managers and
trainers (i.e., “train-the-trainer”) [*]. Thereafter, Cell Genesys and Takeda
will each be responsible for conducting training of their own sales forces.
Takeda will be responsible for designing training materials. Takeda will ship
training materials to Cell Genesys as reasonably required for Cell Genesys’
ongoing training needs [*].

 

  •  

At the request of a Party, such Party’s trainers may participate in the other
Party’s training programs specific to Products.

 

  •  

Cell Genesys shall be responsible (at its own expense) for establishing training
(other than the training provided by Takeda), supervising and maintaining the
Sales Force.

 

  •  

Cell Genesys will be permitted to participate in any continuing medical
education programs, speaker meetings, advisory board meetings, grants,
charitable contributions and/or promotional events (including, but not limited
to displays and exhibit booths) related to the Product.

 

  •  

At Cell Genesys’ reasonable request, Takeda shall advise Cell Genesys on sales
force strategy and promotional activities in assisting the development of Cell
Genesys’ co-promotion efforts.

5. Termination; Shortfalls.

 

  •  

The term of the Co-Promotion Agreement shall commence on the effective date of
the Co-Promotion Agreement and shall expire, if not terminated earlier, upon the
discontinuation of sales of the Products in all countries within the Shared
Territory.

 

  •  

The Co-Promotion Agreement shall contain other reasonable and appropriate
termination rights.

 

  •  

If in any calendar year either Party fails to perform at least X percent of the
number of Details assigned to it pursuant to the Commercialization Plan, then,
as further to be detailed in the Co-Promotion Agreement, the other Party will
have the right to [*]. The Parties will negotiate in good faith the foregoing X
percentage in the Co-Promotion Agreement taking into consideration the
principles contained in the definition of Diligent Efforts.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

2.



--------------------------------------------------------------------------------

  •  

If either Party fails to perform at least Y percent of the Details allocated to
it in the Commercialization Plan in any calendar year or at least Z percent of
the Details allocated to it in the Commercialization Plan in each of two
consecutive calendar quarters, then the other Party, in addition to the rights
provided above, shall have the right to, in the case of Cell Genesys, [*], and
in the case of Takeda, [*]. The Parties will negotiate in good faith the
foregoing Y and Z percentages in the Co-Promotion Agreement taking into
consideration the principles contained in the definition of Diligent Efforts.

6. Detail and Sample Reporting

 

  •  

Each Party will maintain complete and accurate records of the Details it
performs.

 

  •  

The Parties will agree on a report format and frequency of reporting and
sampling procedures if applicable.

7. Medical Inquires

 

  •  

The Parties will agree on procedures for handling any medical inquires from
health care professionals or others and any requests for medical information
about the Product.

8. Adverse Events

 

  •  

The Parties will establish a process for communicating and reporting any adverse
events and complaints relating to the Product.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

3.



--------------------------------------------------------------------------------

EXHIBIT E

SUPPLY AGREEMENT TERMS

This Exhibit E describes the basic scope and principles to be included in the
Supply Agreement, which will govern supply of both clinical (following receipt
of the first Regulatory Approval) and commercial quantities of the Product (as
described in Section 1.69(a)) or each Additional Product as Cell Genesys may
Manufacture pursuant to the terms of Article 7 of the Agreement (for clarity,
both such products are referred to as a Product in this Exhibit subject to the
terms of Article 7).

Scope

 

  1) Each Party shall appoint appropriate representatives from CGI and Takeda to
negotiate the Supply Agreement.

 

  2) The Supply Agreement shall describe and define the procedures, terms and
conditions for forecasting, manufacture, quality control, delivery terms, price,
payment and appropriate other activities relating to the supply of the Product
in the Field and in the Licensed Territory and shall contain such other terms
and conditions customarily contained in agreements of this type.

Price/ Payment

 

  1) The purchase price for commercial supply shall be equal to: (a) Cell
Genesys’ Fully Burdened Manufacturing Cost (as defined below). The parties note
that to date [*]. In no event shall the purchase price for commercial supply in
the Licensed Territory exceed the following percentages of Net Sales calculated
using the price for the Shared Territory on a per unit basis: (i) [*] for the
first [*] following First Commercial Sale of Product; (ii) [*] for the
subsequent [*] period; and (iii) [*] thereafter.

 

  2) The purchase price described above shall include a discount mechanism based
on purchase volume. The price to be applied to any individual purchase order
will be determined based on [*] purchased volume up to and including that order.

 

  3) The Supply Agreement will include a mechanism for periodic review of Fully
Burdened Manufacturing Cost. Cell Genesys will make Diligent Efforts to reduce
the Fully Burdened Manufacturing Costs. The Parties shall include an incentive
to reduce such costs in the Supply Agreement.

 

  4)

As used herein, “Fully Burdened Manufacturing Cost” means [*] incurred by Cell
Genesys in the Manufacture of Product calculated in accordance with GAAP,
including the following: [*], in each case as such costs are determined in
accordance with Cell Genesys’ accounting practices applied on a consistent
basis. Notwithstanding the foregoing, cost of manufacture shall not include [*].
To the extent that Manufacturing of Products for commercial sale, or any
component thereof,

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.



--------------------------------------------------------------------------------

 

is performed for Cell Genesys by a Third Party, amounts paid by Cell Genesys to
such Third Party directly for such Manufacture will be added, without mark up,
to the aggregate amount of the foregoing items; provided, however, any payment
for [*] made to such Third Party as a result of such Third Party performing [*]
for Cell Genesys will be excluded from any calculation of Fully-Burdened
Manufacturing Cost.

 

  5) Takeda will have the right to audit Cell Genesys’ Fully Burdened
Manufacturing Costs in accordance with reasonable and customary audit provisions
as to be agreed in the Supply Agreement.

Transfer of Analytical Methods (QA)

 

  1) In order to implement the technical transfer of quality tests for the
Product, Cell Genesys will provide to Takeda or its designee all information and
materials required to perform quality testing on the Product. If Takeda
requests, Cell Genesys will provide reasonable support for the technical
transfer of analytical methods. The costs for such transfer and services shall
be borne by [*].

Second Source

 

  1) The Supply Agreement will contain the detailed procedures for implementing
the Second Source Plan in accordance with Section 7.4 of the Agreement.

 

  2) [*].

Other Terms

 

  1) Takeda shall issue purchase orders for Product for delivery [*] prior to
delivery date.

 

  2) Takeda will provide rolling forecasts of its requirements for Additional
Studies (anticipated between [*] months), at least the first [*] months of which
will be binding. The parties will determine the frequency of the forecasting in
the Supply Agreement. [*].

 

  3) The Supply Agreement will contain mutually agreed information sharing and
planning procedures with respect to the Product.

 

  4)

The Supply Agreement will contain change control procedures for the
Specifications and other related matters. Change requests will be made pursuant
to a written change

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

2.



--------------------------------------------------------------------------------

 

request form agreed by both parties. The change request will also document any
changes to estimated timelines and costs. The parties must mutually agree to any
changes to the Specifications. [*].

 

  5) Payment terms are [*] from receipt of invoice (invoice will not be issued
prior to shipment).

 

  6) [*].

 

  7) [*].

 

  8) Takeda will have the right to audit Cell Genesys’ costs in accordance with
mutually acceptable audit procedures.

Delivery

 

  1) Delivery requirements, location and Incoterms shall be defined in the
Supply Agreement.

Manufacture and Quality Control

 

  1) Product shall be manufactured in compliance with cGMP, as defined by
Regulatory Authorities within the Licensed Territory, and the Regulatory
Approval.

 

  2) The Supply Agreement shall define terms and conditions for audit by each
party of cGMP activities within the other’s operation.

 

  3) The Supply Agreement shall define a procedure for notification of each
party in the event of a product complaint from the field or product recall.

 

  4) The Supply Agreement shall define a procedure for resolution of any
disputes regarding product quality.

 

  5) The Supply Agreement shall define safety and waste handling procedures
relating to the Product and its Manufacture.

 

  6) Some or all of these items may be included in the Quality Agreement.

Quality Agreement

 

  1) The parties will work in good faith to complete a quality agreement on a
mutually agreed time frame prior to First Commercial Sale of the Product, or as
soon as practicable following the Effective Date if the Parties determine a
quality agreement is necessary with respect to clinical supply of Product.

Inability to Supply

 

  1)

In the event that Cell Genesys is unable to supply Product [*] based upon
Takeda’s binding purchase orders, Takeda shall have the right to [*] from one or
more

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

3.



--------------------------------------------------------------------------------

 

additional suppliers of the Product during the period of Cell Genesys’ inability
to supply. In connection with any such failure to supply, upon Takeda’s request,
Cell Genesys will be obligated to promptly complete a technology transfer in
accordance with procedures to be established in the Supply Agreement and the
Collaboration Agreement. Takeda will use Diligent Efforts to resume purchasing
Product from Cell Genesys within a reasonable period of time. Cell Genesys shall
use Diligent Efforts to avoid being unable to supply Product meeting the
Specifications in quantities sufficient to fulfill Takeda’s binding purchase
orders.

Product Warranty

 

  1) Cell Genesys will provide Product warranties no less stringent than those
contained in Section 7.2(e).

Limitation of Liabilities/Limited Remedy

 

  1) Neither Takeda nor Cell Genesys shall be liable to the other for any
special, indirect, incidental or consequential damages (including, but not
limited to lost profits or revenues) arising from the agreement under any theory
of law.

Safety Stock

 

  1) The Parties shall maintain the safety stock for the Product in accordance
with Section 7.4 of the Agreement.

Recalls

 

  1) Recall costs will be (i) the responsibility of a Party, to the extent its
negligence, breach of this Agreement or the Supply Agreement or other willful
misconduct resulted in the recall, or (ii) shared equally if neither Party’s
negligence, breach of this Agreement or the Supply Agreement or other willful
misconduct resulted in the recall.

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

4.



--------------------------------------------------------------------------------

EXHIBIT F

PRESS RELEASE

LOGO [g73290img_001.jpg]

Cell Genesys and Takeda Announce Global Alliance for the Development and
Commercialization of

GVAX Immunotherapy for Prostate Cancer

SOUTH SAN FRANCISCO, Calif. and OSAKA, Japan, March 31, 2008 (United States) and
April 1, 2008 (Japan)—Cell Genesys, Inc. (“Cell Genesys”, Nasdaq: CEGE) and
Takeda Pharmaceutical Company Limited (“Takeda”, TSE: 4502) today announced that
the companies have formed a global alliance for the development and
commercialization of GVAX immunotherapy for prostate cancer, Cell Genesys’ lead
product candidate currently in Phase 3 clinical development.

Under the agreement, in exchange for exclusive worldwide commercial rights to
GVAX immunotherapy for prostate cancer, Takeda will pay Cell Genesys an upfront
payment of $50 million and additional milestone payments totaling up to $270
million relating to regulatory approval and commercialization of GVAX
immunotherapy for prostate cancer in the United States, European Union and
Japan. Takeda will pay Cell Genesys tiered, double-digit royalties based on net
sales of GVAX immunotherapy for prostate cancer in the United States and flat
double-digit royalties based on net sales of the product in all other regions.
From this point forward, Takeda will pay for all external development costs
associated with the ongoing Phase 3 clinical development of GVAX immunotherapy
for prostate cancer and will also pay for all additional development costs and
all commercialization costs. Cell Genesys will maintain responsibility for the
worldwide manufacture and supply of the product and will retain rights to
co-promote GVAX immunotherapy for prostate cancer in the United States.

“We are very pleased to have entered into this agreement with Takeda for the
development and commercialization of GVAX immunotherapy for prostate cancer and
look forward to benefiting from Takeda’s impressive record of success as a
global pharmaceutical business and clear commitment to become a leader in the
field of oncology,” stated Stephen A. Sherwin, M.D., chairman and chief
executive officer of Cell Genesys. “In particular, we are very glad to have the
opportunity to work with the company that pioneered the global development and
commercialization of the world’s leading prostate cancer drug, Lupron®, and hope
to build on that success with GVAX immunotherapy for prostate cancer, a
potential new treatment option for men with this disease.”

“We are excited to have added GVAX immunotherapy for prostate cancer to our
growing oncology pipeline and are eager to do all that we can to ensure its
commercial success in the United States and globally,” said Yasuchika Hasegawa,
president of Takeda. “Our extensive experience in the prostate cancer market,
coupled with our global infrastructure of development and marketing makes us
well-suited to work in partnership with Cell Genesys in the effort to make GVAX
immunotherapy for prostate cancer a reality for patients in need.”

GVAX immunotherapy for prostate cancer is currently being evaluated in two Phase
3 clinical trials, VITAL-1 and VITAL-2, in patients with advanced prostate
cancer. The U.S. Food and Drug Administration has granted Cell Genesys Fast
Track status for the GVAX prostate cancer program and both trials have completed
Special Protocol Assessment agreements. In 2007, the VITAL-1 trial completed
enrollment with 626 patients and in January 2008, Cell Genesys announced that
the Independent Data Monitoring Committee (IDMC) had completed a pre-planned
interim analysis for VITAL-1 and recommended that the study continue. The IDMC
provided no information to the company other than the recommendation to continue
the trial. The company currently estimates that there will be sufficient events
to trigger the final analysis for VITAL-1 in the second half of 2009. Patients
are continuing to be enrolled in the VITAL-2 trial at approximately 100 clinical
trial sites located in North America and Europe. Cell Genesys is targeting the
completion of enrollment for VITAL-2 with approximately 600 patients in the
first half of 2009 and expects that there will be sufficient events to trigger
the pre-planned interim analysis in the same time frame.

 

Page 1 of 3



--------------------------------------------------------------------------------

About GVAX Immunotherapy for Prostate Cancer

Cell Genesys’ GVAX cancer immunotherapies are whole-cell products that are
designed to present the immune system with a broad spectrum of tumor antigens
and stimulate an immune response against the patient’s tumor. GVAX immunotherapy
for prostate cancer is comprised of two prostate tumor cell lines that have been
modified to secrete GM-CSF (granulocyte-macrophage colony stimulating factor),
an immune stimulatory hormone that plays a key role in stimulating the body’s
immune response, and then irradiated for safety. GVAX for prostate cancer is
being developed as a non patient-specific, “off-the-shelf” pharmaceutical
product. The company is currently manufacturing the product in its bioreactor
manufacturing facility in Hayward, California, a facility that is also capable
of producing the product for commercialization.

About Cell Genesys

Cell Genesys is focused on the development and commercialization of novel
biological therapies for patients with cancer. The company is currently pursuing
two clinical stage product platforms – GVAX™ cancer immunotherapies and
oncolytic virus therapies. Ongoing clinical trials include Phase 3 trials of
GVAX immunotherapy for prostate cancer, Phase 2 trials of GVAX immunotherapies
for pancreatic cancer and for leukemia, and a Phase 1 trial of CG0070 oncolytic
virus therapy for bladder cancer. Cell Genesys continues to hold an equity
interest in its former subsidiary, Ceregene, Inc., which is developing gene
therapies for neurodegenerative disorders. Cell Genesys is headquartered in
South San Francisco, CA and has its principal manufacturing operation in
Hayward, CA. For additional information, please visit the company’s website at
www.cellgenesys.com.

About Takeda

Located in Osaka, Japan, Takeda (TSE:4502) is a research-based global company
with its main focus on pharmaceuticals. As the largest pharmaceutical company in
Japan and one of the global leaders of the industry, Takeda is committed to
striving toward better health for individuals and progress in medicine by
developing superior pharmaceutical products. Additional information about Takeda
is available through its corporate website, www.takeda.com.

 

Contact:   Cell Genesys   Takeda

Susan Ferris

 

Seizo Masuda

Investor Relations

 

Media/Investor Relations

650-266-3200

 

+81-3-3278-2037

 

Page 2 of 3



--------------------------------------------------------------------------------

Forward-Looking Statement for Cell Genesys

Statements made herein about the company, other than statements of historical
fact, including statements about the expectations regarding the agreement with
Takeda, the company’s progress, results, analysis, enrollment and timing of
VITAL-1 and VITAL-2 and other clinical trials and preclinical programs and the
nature of product pipelines are forward-looking statements and are subject to a
number of uncertainties that could cause actual results to differ materially
from the statements made, including risks associated with the success of
clinical trials and research and development programs, regulatory requirements
and the regulatory approval process for clinical trials, manufacture and
commercialization of the company’s products, competitive technologies and
products, patents, the need for and reliance on partnerships with third parties
and the risks inherent in partnership with third parties, and the need for
additional financings. For information about these and other risks which may
affect Cell Genesys, please see the company’s reports on Form 10-Q, 10-K, and
8-K and other reports filed from time to time with the Securities and Exchange
Commission. The company assumes no obligation to update the forward-looking
information in this press release.

Forward-Looking Statement for Takeda

This press release contains forward-looking statements regarding the Company’s
plans, outlook, strategies and results for the future. All forward-looking
statements are based on judgments derived from the information available to the
Company at this time.

Certain risks and uncertainties could cause the Company’s actual results to
differ materially from any projections presented in this press release. These
risks and uncertainties include, but are not limited to, the economic
circumstances surrounding the Company’s business; competitive pressure; relative
laws and regulations; product development programs; and changes in exchange
rates.

We assume no obligation to update or reverse any forward-looking statements or
other information contained in this press release, whether as a result of new
information, future events, or otherwise.

# # #

 

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT G

TRADEMARKS

CG Marks

 

Mark

  Country   Class   App No. (& App Date)   Reg. No. (& Reg. Date) CELL GENESYS  
Canada     761844 (8/17/94)   TMA64861 (9/19/2005) CELL GENESYS   USA   5  
76/232,409 (3/29/01)   2604222 (8/6/02) CELL GENESYS   USA   42  
74/120,794 (12/05/90)   1772613 (5/18/93) CELL DESIGN   USA   1, 5, 42  
74/322003 (10/8/92)   2052995 (4/15/97) CHANGING THE
FUTURE OF
ONCOLOGY   USA   42   76/401235 (4/26/02)   2780479 (11/4/03) GVAX   USA   42  
77/096096 (2/1/07)  

Product Marks

 

Mark

  Country   Class   App No. (& App Date)   Reg. No. (& Reg. Date) CIRZEDE   USA
  5   78/809427 (2/7/06)   ALLOWED
(7/10/07) CAPTEOS   USA   5   78/809353 (2/7/06)   ALLOWED
(7/10/07) ENEDROS   USA   5   78/809357 (2/7/06)   ALLOWED
(7/10/07) TROCAPSA   USA   5   77/038568 (11/7/06)   PENDING

 

[*] = INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE

ARTICLE 1

  

DEFINITIONS

   1

ARTICLE 2

  

LICENSES AND EXCLUSIVITY

   11 2.1   

Licenses to Takeda under Cell Genesys Technology

   11 2.2   

License to Cell Genesys under Takeda Technology

   13 2.3   

Negative Covenants

   13 2.4   

No Implied Licenses

   14

ARTICLE 3

  

OVERVIEW; MANAGEMENT

   14 3.1   

Joint Steering Committee

   14 3.2   

Joint Development Committee

   15 3.3   

Joint Commercial Committee

   16 3.4   

Committee Membership and Procedures

   16 3.5   

Withdrawal from Committees

   18 3.6   

Alliance Managers

   18 3.7   

Authority

   18 3.8   

Collaboration Guidelines

   18 3.9   

Diligence

   19

ARTICLE 4

  

PRODUCT DEVELOPMENT

   19 4.1   

Overview of Product Development

   19 4.2   

Principles of Product Development

   19 4.3   

Shared Territory

   19 4.4   

ROW Territory

   23 4.5   

Cooperation; Compliance with Laws

   24 4.6   

Records, Reports and Information

   24 4.7   

Data Exchange and Use

   24 4.8   

Designation of Additional Products

   25

ARTICLE 5

  

REGULATORY MATTERS

   25 5.1   

Initial Data Transfer

   25 5.2   

Preparation of Regulatory Materials

   25 5.3   

Cooperation, Consultation and Review

   27 5.4   

Regulatory Costs and Expenses

   28

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE 5.5   

[Intentionally left blank.]

   28 5.6   

Rights of Reference to Regulatory Materials

   28 5.7   

Adverse Event Reporting and Safety Data Exchange

   28 5.8   

Regulatory Authority Communications Received by a Party

   29 5.9   

Audit

   30

ARTICLE 6

  

COMMERCIALIZATION

   30 6.1   

Overview of Commercialization in the Licensed Territory

   30 6.2   

Commercialization Plan for Shared Territory

   31 6.3   

Product Distribution

   31 6.4   

Pricing; Reimbursement

   31 6.5   

Commercial Diligence

   32 6.6   

Reports

   32 6.7   

Coordination of Marketing Activities

   32 6.8   

Compliance

   32 6.9   

Trademark Matters

   33 6.10   

Additional Marketing Activities

   34 6.11   

Publication

   34 6.12   

Co-Promotion Option

   35

ARTICLE 7

  

MANUFACTURE AND SUPPLY

   36 7.1   

General Supply Terms

   36 7.2   

Clinical Supply

   37 7.3   

Supply Agreement

   38 7.4   

Supply Security

   39 7.5   

Recalls and Voluntary Withdrawals

   40

ARTICLE 8

  

COMPENSATION

   40 8.1   

Upfront Fee

   40 8.2   

Manufacturing Milestone Payments in the Shared Territory

   40 8.3   

Development Milestone Payments

   42 8.4   

Royalties

   43 8.5   

Royalty Reports and Payment

   46

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE 8.6   

Foreign Exchange

   46 8.7   

Payment Method; Late Payments

   46 8.8   

Records; Audits

   46 8.9   

Taxes

   47 8.10   

Additional License Agreements

   48 ARTICLE 9   

INTELLECTUAL PROPERTY MATTERS

   48 9.1   

Ownership of Inventions

   48 9.2   

Disclosure of Inventions

   48 9.3   

Prosecution of Patents

   48 9.4   

Patent Term Extensions in the Licensed Territory

   51 9.5   

Infringement of Patents by Third Parties

   51 9.6   

Infringement of Third Party Rights in the Licensed Territory

   52 9.7   

Patent Marking

   53 9.8   

Patent Oppositions and Other Proceedings

   53

ARTICLE 10

  

REPRESENTATIONS AND WARRANTIES

   54 10.1   

Mutual Representations and Warranties

   54 10.2   

Additional Representations and Warranties of Cell Genesys

   55 10.3   

Disclaimer

   57 10.4   

No Other Representations or Warranties

   57

ARTICLE 11

  

INDEMNIFICATION

   57 11.1   

Indemnification by Cell Genesys

   57 11.2   

Indemnification by Takeda

   58 11.3   

Indemnification Procedures

   58 11.4   

Limitation of Liability

   58 11.5   

Insurance

   59

ARTICLE 12

  

CONFIDENTIALITY

   59 12.1   

Confidentiality

   59 12.2   

Authorized Disclosure

   59 12.3   

Publicity

   60

ARTICLE 13

  

TERM AND TERMINATION

   61

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE 13.1   

Term

   61 13.2   

Early Termination

   61 13.3   

Termination for Breach

   62 13.4   

Termination for Safety

   62 13.5   

Effect of Termination for Takeda

   62 13.6   

Effect of Termination for Cell Genesys

   64 13.7   

Rights in Bankruptcy

   65 13.8   

Survival

   65 ARTICLE 14   

DISPUTE RESOLUTION

   66 14.1   

Disputes

   66 14.2   

Referred from Committee

   66 14.3   

Arising Between the Parties

   67 14.4   

Injunctive Relief

   67 14.5   

Mediation

   67 ARTICLE 15   

MISCELLANEOUS

   68 15.1   

Entire Agreement; Amendment

   68 15.2   

Force Majeure

   69 15.3   

Notices

   69 15.4   

No Strict Construction; Headings

   70 15.5   

Assignment

   70 15.6   

Performance by Affiliates

   71 15.7   

Further Actions

   71 15.8   

Severability

   71 15.9   

No Waiver

   71 15.10   

Independent Contractors

   71 15.11   

English Language; Governing Law

   71 15.12   

Counterparts

   71 15.13   

Change of Control

   71

 

-iv-